Exhibit 10.1

EXECUTION COPY

AMENDMENT AND RESTATEMENT AGREEMENT

Dated as of February 4, 2015

THIS AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”) is made as of
February 4, 2015 by and among Microchip Technology Incorporated, a Delaware
corporation (the “Borrower”), the financial institutions listed on the signature
pages hereof and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), under that certain Credit Agreement dated as of
June 27, 2013 by and among the Borrower, the lenders party thereto from time to
time and the Administrative Agent (as in effect on the date hereof, the
“Existing Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Restated
Credit Agreement (as defined below).

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have agreed to amend and restate the Existing Credit Agreement; and

WHEREAS, the parties hereto have agreed to such amendment and restatement on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to enter into this Agreement.

1. Amendment and Restatement of the Existing Credit Agreement. (a) Effective on
the Restatement Effective Date (as defined below), the Existing Credit Agreement
is hereby amended and restated in its entirety to read as set forth in Annex A
hereto (the “Restated Credit Agreement”). From and after the effectiveness of
such amendment and restatement, the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof” and words of similar import, as used
in the Restated Credit Agreement, shall, unless the context otherwise requires,
refer to the Restated Credit Agreement, and the term “Credit Agreement”, as used
in the other Loan Documents, shall mean the Restated Credit Agreement.

(b) Subject to Section 2 below, all “Revolving Commitments” as defined in, and
in effect under, the Existing Credit Agreement on the Restatement Effective Date
shall continue in effect under the Restated Credit Agreement, and all “Revolving
Loans” and “Letters of Credit” as defined in, and outstanding under, the
Existing Credit Agreement on the Restatement Effective Date shall continue to be
outstanding under the Restated Credit Agreement, and on and after the
Restatement Effective Date the terms of the Restated Credit Agreement will
govern the rights and obligations of the Borrower, the Lenders and the
Administrative Agent with respect thereto.

(c) The amendment and restatement of the Existing Credit Agreement as
contemplated hereby shall not be construed to discharge or, except as expressly
contemplated under Section 2 below, otherwise affect any obligations of the
Borrower accrued or otherwise owing under the Existing Credit Agreement that
have not been paid, it being understood that such obligations will constitute
obligations under the Restated Credit Agreement.

2. Classification of Revolving Commitments and Credit Exposure; New Lenders.
(a) Effective upon the Restatement Effective Date (i) each Revolving Lender
under the Existing Credit



--------------------------------------------------------------------------------

Agreement that, on or prior to the requisite time on the date hereof, has
executed and delivered to the Administrative Agent (or its counsel) a
counterpart of this Agreement as a “2020 Dollar Tranche Lender” (or evidence
thereof as contemplated by Section 3(a) below) shall be a 2020 Dollar Tranche
Lender under the Restated Credit Agreement, and its Dollar Tranche Commitment
and Dollar Tranche Revolving Loans under the Existing Credit Agreement shall be
a 2020 Dollar Tranche Commitment and 2020 Dollar Tranche Revolving Loans under
the Restated Credit Agreement, respectively, (ii) each other Dollar Tranche
Lender under the Existing Credit Agreement shall be a 2018 Dollar Tranche Lender
under the Restated Credit Agreement, and its Dollar Tranche Commitment and
Dollar Tranche Revolving Loans under the Existing Credit Agreement shall be a
2018 Dollar Tranche Commitment and 2018 Dollar Tranche Revolving Loans under the
Restated Credit Agreement, respectively, (iii) each Revolving Lender under the
Existing Credit Agreement that, on or prior to the requisite time on the date
hereof, has executed and delivered to the Administrative Agent (or its counsel)
a counterpart of this Agreement as a “2020 Multicurrency Tranche Lender” (or
evidence thereof as contemplated by Section 3(a) below) shall be a 2020
Multicurrency Tranche Lender under the Restated Credit Agreement, and its
Multicurrency Tranche Commitment and Multicurrency Tranche Revolving Loans under
the Existing Credit Agreement shall be a 2020 Multicurrency Tranche Commitment
and 2020 Multicurrency Tranche Revolving Loans under the Restated Credit
Agreement, respectively and (iv) each other Multicurrency Tranche Lender under
the Existing Credit Agreement shall be a 2018 Multicurrency Tranche Lender under
the Restated Credit Agreement and its Multicurrency Tranche Commitment and
Multicurrency Tranche Revolving Loans under the Existing Credit Agreement shall
be a 2018 Multicurrency Tranche Commitment and 2018 Multicurrency Tranche
Revolving Loans under the Restated Credit Agreement, respectively.

3. Conditions of Effectiveness. The amendment and restatement of the Existing
Credit Agreement pursuant to Section 1 of this Agreement shall become effective
as of the first date (the “Restatement Effective Date”) on which each of the
following conditions shall have been satisfied:

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower, the Required Lenders, each 2020 Dollar Tranche Lender, each 2020
Multicurrency Tranche Lender, the Swingline Lender, the Issuing Bank and the
Administrative Agent either a counterpart of this Agreement signed on behalf of
such party or written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders under the Restated Credit
Agreement and dated the Restatement Effective Date) of Wilson Sonsini Goodrich &
Rosati, P.C., counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel and covering such
matters relating to the Loan Parties, the Loan Documents, this Agreement or the
Transactions as the Administrative Agent shall have reasonably requested. The
Borrower hereby requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel have reasonably requested relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E to the
Restated Credit Agreement.

(d) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Borrower has repaid in full in Dollars all
outstanding Term Loans, together with accrued interest to the extent required by
Section 2.13 of the Existing Credit Agreement, break funding payments (if any)
pursuant to Section 2.16 of the Existing Credit Agreement and all other
outstanding Obligations owing in respect of the Term Loans.

 

2



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received (i) for the account of each
2020 Revolving Lender party hereto that delivers its executed signature page to
this Agreement by no later than the date and time specified by the
Administrative Agent, an upfront fee in an amount equal to the amount previously
disclosed to the Lenders and (ii) payment of the Administrative Agent’s and its
affiliates’ fees and reasonable out-of-pocket expenses (including reasonable
out-of-pocket fees and expenses of counsel for the Administrative Agent) in
connection with this Agreement and the other Loan Documents.

The Administrative Agent and the Lenders waive any prior written notice required
under the Existing Credit Agreement or the Restated Credit Agreement in respect
of (x) the prepayment of the Term Loans contemplated by Section 3(d) above and
(y) any prepayment of the Revolving Loans being effected on the Restatement
Effective Date. Upon the occurrence of the Restatement Effective Date, the
Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.

4. Borrowing Requests. (a) Promptly upon the effectiveness of the amendment and
restatement of the Existing Credit Agreement as provided herein, the Borrower
shall, to the reasonable satisfaction of the Administrative Agent, deliver
Borrowing Requests with respect to the outstanding Borrowings under the Restated
Credit Agreement. Such Borrowing Requests shall be reasonably satisfactory to
the Borrower and the Administrative Agent. Such Borrowing Requests shall not,
other than as provided in the definition of Applicable Rate, affect the interest
rate or remaining Interest Period of any Borrowing or change the Adjusted LIBO
Rate of any Borrowing, but shall be solely for the purpose of establishing the
segregation of outstanding Revolving Borrowings of each Class.

(b) If, after giving effect to the transactions contemplated hereby on the
Restatement Effective Date, (i) the total 2018 Dollar Tranche Revolving Credit
Exposures exceeds the aggregate 2018 Dollar Tranche Commitments, (ii) the total
2020 Dollar Tranche Revolving Credit Exposures exceeds the aggregate 2020 Dollar
Tranche Commitments, (iii) the sum of the total 2018 Dollar Tranche Revolving
Credit Exposures plus the total 2020 Dollar Tranche Revolving Credit Exposures
exceeds the aggregate Dollar Tranche Commitments, (iv) the Dollar Amount of the
total 2018 Multicurrency Tranche Revolving Credit Exposures exceeds the
aggregate 2018 Multicurrency Tranche Commitments, (v) the Dollar Amount of the
total 2020 Multicurrency Tranche Revolving Credit Exposures exceeds the
aggregate 2020 Multicurrency Tranche Commitments, (vi) the sum of the Dollar
Amount of the total 2018 Multicurrency Tranche Revolving Credit Exposures plus
the total 2020 Multicurrency Tranche Revolving Credit Exposures exceeds the
aggregate Multicurrency Tranche Commitments, (vii) the Dollar Amount of the
total Revolving Credit Exposures exceeding the aggregate Revolving Commitments
or (viii) the Dollar Amount of the total outstanding Multicurrency Tranche
Revolving Loans and Multicurrency Tranche LC Exposure, in each case denominated
in Foreign Currencies (collectively, the “Foreign Currency Exposure”), exceeds
the Foreign Currency Sublimit, then the Borrower shall in each case immediately
repay Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j) of the Restated Credit
Agreement, as applicable, in an aggregate principal amount sufficient to cause
(x) the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) of each Class to be less than or equal to the aggregate Revolving
Commitments of such Class and (y) the Foreign Currency Exposure to be less than
or equal to the Foreign Currency Sublimit, as applicable. The undersigned
Lenders hereby waive any requirement of prior notice of any such prepayment.

5. No Novation. This Agreement shall not extinguish the Loans or other
obligations outstanding under the Existing Credit Agreement. This Agreement
shall be a Loan Document for all purposes.

 

3



--------------------------------------------------------------------------------

6. Governing Law; Jurisdiction. This Agreement shall be construed in accordance
with and governed by the law of the State of New York. The Borrower hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County, Borough of Manhattan, and of the United States District Court
for the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

7. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

8. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or electronic transmission shall have the same
force and effect as manual signatures delivered in person.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

MICROCHIP TECHNOLOGY INCORPORATED, as the Borrower By   /s/ J. Eric Bjornholt  
Name: J. Eric Bjornholt   Title: Vice President and Chief Financial Officer

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Issuing Bank, as Swingline Lender, as
Administrative Agent and individually as a 2020 Multicurrency Tranche Lender By
/s/ Caitlin Stewart Name: Caitlin Stewart Title: Vice President

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

Name of Lender: Wells Fargo Bank, National
Association                                       
                                   

 

If executing as a 2020 Dollar Tranche Lender: If executing as a 2020
Multicurrency Tranche Lender: By:   By: /s/ Brenda K. Robinson Name: Name:
Brenda K. Robinson Title: Title:   Senior Vice President

 

Second signature (if required): Second signature (if required): By:   By:  
Name: Name: Title: Title:

 

If executing solely as a consenting Lender but not as a 2020 Dollar Tranche
Lender or a 2020 Multicurrency Tranche Lender: By:   Name: Title: Second
signature (if required): By:   Name: Title:

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

Name of Lender: Bank of America N.A.                                         
                                                              

 

If executing as a 2020 Dollar Tranche Lender:     If executing as a 2020
Multicurrency Tranche Lender: By:         By:   /s/ David R. Barney   Name:    
  Name: David R. Barney   Title:       Title:   Senior Vice President

 

Second signature (if required):     Second signature (if required): By:        
By:       Name:       Name:   Title:       Title:

 

If executing solely as a consenting Lender but not as a 2020 Dollar Tranche
Lender or a 2020 Multicurrency Tranche Lender: By:       Name:   Title: Second
signature (if required): By:       Name:   Title:

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

Name of Lender: HSBC Bank USA, National
Association                                       
                                   

 

If executing as a 2020 Dollar Tranche Lender:     If executing as a 2020
Multicurrency Tranche Lender: By:         By:   /s/ Andrew W. Hietala   Name:  
    Name: Andrew W. Hietala   Title:       Title:   Senior Vice President

 

Second signature (if required):     Second signature (if required): By:        
By:       Name:       Name:   Title:       Title:

 

If executing solely as a consenting Lender but not as a 2020 Dollar Tranche
Lender or a 2020 Multicurrency Tranche Lender: By:       Name:   Title: Second
signature (if required): By:       Name:   Title:

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

Name of Lender: U.S. BANK NATIONAL
ASSOCIATION                                       
                               

 

If executing as a 2020 Dollar Tranche Lender:     If executing as a 2020
Multicurrency Tranche Lender: By:         By:   /s/ Matt S. Scullin   Name:    
  Name: Matt S. Scullin   Title:       Title:   Vice President

 

Second signature (if required):     Second signature (if required): By:        
By:       Name:       Name:   Title:       Title:

 

If executing solely as a consenting Lender but not as a 2020 Dollar Tranche
Lender or a 2020 Multicurrency Tranche Lender: By:       Name:   Title: Second
signature (if required): By:       Name:   Title:

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

Name of Lender: BMO Harris Bank, N.A.                                         
                                                             

 

If executing as a 2020 Dollar Tranche Lender:     If executing as a 2020
Multicurrency Tranche Lender: By:         By:   /s/ Matthew Freeman   Name:    
  Name: Matthew Freeman   Title:       Title:   Director

 

Second signature (if required):     Second signature (if required): By:        
By:       Name:       Name:   Title:       Title:

 

If executing solely as a consenting Lender but not as a 2020 Dollar Tranche
Lender or a 2020 Multicurrency Tranche Lender: By:       Name:   Title: Second
signature (if required): By:       Name:   Title:

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

Name of Lender: Sun Trust Bank                                         
                                 

 

If executing as a 2020 Dollar Tranche Lender:     If executing as a 2020
Multicurrency Tranche Lender: By:         By:   /s/ Min Park   Name:       Name:
Min Park   Title:       Title:   Vice President

 

Second signature (if required):     Second signature (if required): By:        
By:       Name:       Name:   Title:       Title:

 

If executing solely as a consenting Lender but not as a 2020 Dollar Tranche
Lender or a 2020 Multicurrency Tranche Lender: By:       Name:   Title: Second
signature (if required): By:       Name:   Title:

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

Name of Lender: The Bank of Tokyo – Mitsubishi UFJ,
Ltd.                                                                       

 

If executing as a 2020 Dollar Tranche Lender:     If executing as a 2020
Multicurrency Tranche Lender: By:         By:   /s/ Matthew Antioco   Name:    
  Name: Matthew Antioco   Title:       Title:   Vice President

 

Second signature (if required):     Second signature (if required): By:        
By:       Name:       Name:   Title:       Title:

 

If executing solely as a consenting Lender but not as a 2020 Dollar Tranche
Lender or a 2020 Multicurrency Tranche Lender: By:       Name:   Title: Second
signature (if required): By:       Name:   Title:

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

Name of Lender: Company Bank                                         
                                                                          

 

If executing as a 2020 Dollar Tranche Lender:     If executing as a 2020
Multicurrency Tranche Lender: By:         By:   /s/ Timothy R. Coffey   Name:  
    Name: Timothy R. Coffey   Title:       Title:   Senior Vice President

 

Second signature (if required):     Second signature (if required): By:        
By:       Name:       Name:   Title:       Title:

 

If executing solely as a consenting Lender but not as a 2020 Dollar Tranche
Lender or a 2020 Multicurrency Tranche Lender: By:       Name:   Title: Second
signature (if required): By:       Name:   Title:

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

Name of Lender: Fifth Third Bank                                         
                                                                        

 

If executing as a 2020 Dollar Tranche Lender:     If executing as a 2020
Multicurrency Tranche Lender: By:         By:   /s/ Glen Mastey   Name:      
Name: Glen Mastey   Title:       Title:   Managing Director

 

Second signature (if required):     Second signature (if required): By:        
By:       Name:       Name:   Title:       Title:

 

If executing solely as a consenting Lender but not as a 2020 Dollar Tranche
Lender or a 2020 Multicurrency Tranche Lender: By:       Name:   Title: Second
signature (if required): By:       Name:   Title:

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

Name of Lender: DBS Bank Ltd.                                         
                                                                          

 

If executing as a 2020 Dollar Tranche Lender:     If executing as a 2020
Multicurrency Tranche Lender: By:         By:   /s/ William Stafeil   Name:    
  Name: William Stafeil   Title:       Title:   Portfolio Director

 

Second signature (if required):     Second signature (if required): By:        
By:       Name:       Name:   Title:       Title:

 

If executing solely as a consenting Lender but not as a 2020 Dollar Tranche
Lender or a 2020 Multicurrency Tranche Lender: By:       Name:   Title: Second
signature (if required): By:       Name:   Title:

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

Name of Lender: BRANCH BANKING AND TRUST
COMPANY                                                             

 

If executing as a 2020 Dollar Tranche Lender:     If executing as a 2020
Multicurrency Tranche Lender: By:         By:   /s/ Janet L. Wheeler   Name:    
  Name: Janet L. Wheeler   Title:       Title:   Vice President

 

Second signature (if required):     Second signature (if required): By:        
By:       Name:       Name:   Title:       Title:

 

If executing solely as a consenting Lender but not as a 2020 Dollar Tranche
Lender or a 2020 Multicurrency Tranche Lender: By:       Name:   Title: Second
signature (if required): By:       Name:   Title:

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

Name of Lender: Citizens Bank, N.A.                                         
                                                                    

 

If executing as a 2020 Dollar Tranche Lender:     If executing as a 2020
Multicurrency Tranche Lender: By:         By:   /s/ David J. Sanchez   Name:    
  Name: David J. Sanchez   Title:       Title:   Director

 

Second signature (if required):     Second signature (if required): By:        
By:       Name:       Name:   Title:       Title:

 

If executing solely as a consenting Lender but not as a 2020 Dollar Tranche
Lender or a 2020 Multicurrency Tranche Lender: By:       Name:   Title: Second
signature (if required): By:       Name:   Title:

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

Name of Lender: National Bank of Arizona, a national banking
association                                                

 

If executing as a 2020 Dollar Tranche Lender:     If executing as a 2020
Multicurrency Tranche Lender: By:         By:   /s/ Kevin Cooney   Name:      
Name: Kevin Cooney   Title:       Title:   Vice President

 

Second signature (if required):     Second signature (if required): By:        
By:       Name:       Name:   Title:       Title:

 

If executing solely as a consenting Lender but not as a 2020 Dollar Tranche
Lender or a 2020 Multicurrency Tranche Lender: By:       Name:   Title: Second
signature (if required): By:       Name:   Title:

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

Name of Lender: BOKF, NA d/b/a Bank of
Arizona                                        
                                             

 

If executing as a 2020 Dollar Tranche Lender:     If executing as a 2020
Multicurrency Tranche Lender: By:         By:   /s/ Christine A. Nowaczyk  
Name:       Name: Christine A. Nowaczyk   Title:       Title:   Senior Vice
President

 

Second signature (if required):     Second signature (if required): By:        
By:       Name:       Name:   Title:       Title:

 

If executing solely as a consenting Lender but not as a 2020 Dollar Tranche
Lender or a 2020 Multicurrency Tranche Lender: By:       Name:   Title: Second
signature (if required): By:       Name:   Title:

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

Name of Lender: THE NORTHERN TRUST
COMPANY                                        
                                  

 

If executing as a 2020 Dollar Tranche Lender:     If executing as a 2020
Multicurrency Tranche Lender: By:         By:   /s/ John Lascody   Name:      
Name: John Lascody   Title:       Title:   Vice President

 

Second signature (if required):     Second signature (if required): By:        
By:       Name:       Name:   Title:       Title:

 

If executing solely as a consenting Lender but not as a 2020 Dollar Tranche
Lender or a 2020 Multicurrency Tranche Lender: By:       Name:   Title: Second
signature (if required): By:       Name:   Title:

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

Name of Lender: The Bank of East Asia, Limited, New York
Branch                                                          

 

If executing as a 2020 Dollar Tranche Lender:     If executing as a 2020
Multicurrency Tranche Lender: By:         By:       Name:       Name:   Title:  
    Title:   

 

Second signature (if required):     Second signature (if required): By:        
By:       Name:       Name:   Title:       Title:

 

If executing solely as a consenting Lender but not as a 2020 Dollar Tranche
Lender or a 2020 Multicurrency Tranche Lender: By:   /s/ James Hua   Name: James
Hua   Title:   SVP Second signature (if required): By:   /s/ Kitty Sin   Name:
Kitty Sin   Title:   SVP

 

Signature Page to Amendment and Restatement Agreement

Microchip Technology Incorporated

Credit Agreement dated as of June 27, 2013



--------------------------------------------------------------------------------

ANNEX A

 

 

 

 

LOGO [g864982g48g91.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

June 27, 2013

as amended and restated as of February 4, 2015

among

MICROCHIP TECHNOLOGY INCORPORATED

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION, BANK OF AMERICA, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION

and BMO HARRIS BANK, N.A.

as Co-Syndication Agents

and

SUNTRUST BANK, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,

COMPASS BANK, FIFTH THIRD BANK

and DBS BANK LTD.

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC, WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

HSBC BANK USA, NATIONAL ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION

and BMO HARRIS BANK, N.A.

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Page

 

ARTICLE I Definitions

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     31   

SECTION 1.03. Terms Generally

     32   

SECTION 1.04. Accounting Terms; GAAP

     32   

SECTION 1.05. Status of Obligations

     33   

SECTION 1.06. Amendment and Restatement of the Existing Credit Agreement.

     33   

ARTICLE II The Credits

     34   

SECTION 2.01. Commitments

     34   

SECTION 2.02. Loans and Borrowings

     35   

SECTION 2.03. Requests for Borrowings

     36   

SECTION 2.04. Determination of Dollar Amounts

     37   

SECTION 2.05. Swingline Loans

     38   

SECTION 2.06. Letters of Credit

     39   

SECTION 2.07. Funding of Borrowings

     43   

SECTION 2.08. Interest Elections

     44   

SECTION 2.09. Termination and Reduction of Commitments

     45   

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

     48   

SECTION 2.11. Prepayment of Loans

     49   

SECTION 2.12. Fees

     50   

SECTION 2.13. Interest

     51   

SECTION 2.14. Alternate Rate of Interest

     51   

SECTION 2.15. Increased Costs

     52   

SECTION 2.16. Break Funding Payments

     54   

SECTION 2.17. Taxes

     54   

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     57   

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     59   

SECTION 2.20. Expansion Option

     60   

SECTION 2.21. Judgment Currency

     61   

SECTION 2.22. Defaulting Lenders

     61   

ARTICLE III Representations and Warranties

     63   

SECTION 3.01. Organization; Powers; Subsidiaries

     63   

SECTION 3.02. Authorization; Enforceability

     64   

SECTION 3.03. Governmental Approvals; No Conflicts

     64   

SECTION 3.04. Financial Condition; No Material Adverse Change

     64   

SECTION 3.05. Properties

     65   

SECTION 3.06. Litigation, Environmental and Labor Matters

     65   

SECTION 3.07. Compliance with Laws and Agreements

     65   

SECTION 3.08. Investment Company Status

     66   

SECTION 3.09. Taxes

     66   

SECTION 3.10. ERISA

     66   

SECTION 3.11. Disclosure

     66   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

    

Page

 

SECTION 3.12. Federal Reserve Regulations

     66   

SECTION 3.13. Liens

     66   

SECTION 3.14. No Default

     66   

SECTION 3.15. Security Interest in Pledged Equity

     66   

SECTION 3.16. Sanctions Laws and Regulations

     67   

ARTICLE IV Conditions

     67   

SECTION 4.01. Effectiveness

     67   

SECTION 4.02. Each Credit Event

     67   

ARTICLE V Affirmative Covenants

     67   

SECTION 5.01. Financial Statements and Other Information

     67   

SECTION 5.02. Notices of Material Events

     69   

SECTION 5.03. Existence; Conduct of Business

     69   

SECTION 5.04. Payment of Obligations

     69   

SECTION 5.05. Maintenance of Properties; Insurance

     70   

SECTION 5.06. Books and Records; Inspection Rights

     70   

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

     70   

SECTION 5.08. Use of Proceeds

     70   

SECTION 5.09. Subsidiary Guaranty

     70   

SECTION 5.10. Pledge Agreements

     71   

ARTICLE VI Negative Covenants

     71   

SECTION 6.01. Subsidiary Indebtedness

     71   

SECTION 6.02. Liens

     73   

SECTION 6.03. Fundamental Changes and Asset Sales

     75   

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     76   

SECTION 6.05. Swap Agreements

     77   

SECTION 6.06. Transactions with Affiliates

     78   

SECTION 6.07. Restricted Payments

     78   

SECTION 6.08. Restrictive Agreements

     78   

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents

     79   

SECTION 6.10. Sale and Leaseback Transactions

     80   

SECTION 6.11. Financial Covenants

     80   

SECTION 6.12. Sanctions Laws and Regulations

     81   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

    

Page

 

ARTICLE VII Events of Default

     81   

ARTICLE VIII The Administrative Agent

     84   

ARTICLE IX Miscellaneous

     88   

SECTION 9.01. Notices

     88   

SECTION 9.02. Waivers; Amendments

     89   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     91   

SECTION 9.04. Successors and Assigns

     93   

SECTION 9.05. Survival

     96   

SECTION 9.06. Counterparts; Integration; Effectiveness

     96   

SECTION 9.07. Severability

     96   

SECTION 9.08. Right of Setoff

     96   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     97   

SECTION 9.10. WAIVER OF JURY TRIAL

     97   

SECTION 9.11. Headings

     97   

SECTION 9.12. Confidentiality

     98   

SECTION 9.13. USA PATRIOT Act

     99   

SECTION 9.14. Releases of Subsidiary Guarantors

     99   

SECTION 9.15. Appointment for Perfection

     99   

SECTION 9.16. Interest Rate Limitation

     99   

SECTION 9.17. No Advisory or Fiduciary Responsibility

     100   

ARTICLE X Collection Allocation Mechanism

     100   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULES:

Schedule 2.01 – Commitments

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of Loan Parties’ Counsel

Exhibit C – Form of Increasing Lender Supplement

Exhibit D – Form of Augmenting Lender Supplement

Exhibit E – List of Closing Documents

Exhibit F – Form of Subsidiary Guaranty

Exhibit G-1 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)

Exhibit G-2 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)

Exhibit G-3 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)

Exhibit G-4 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)

Exhibit H-1 – Form of Borrowing Request Exhibit H-2 – Form of Interest Election
Request

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of June 27,
2013, as amended and restated as of February 4, 2015, among MICROCHIP TECHNOLOGY
INCORPORATED, the LENDERS from time to time party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, BANK OF
AMERICA, N.A., HSBC BANK USA, NATIONAL ASSOCIATION, U.S. BANK NATIONAL
ASSOCIATION and BMO HARRIS BANK, N.A., as Co-Syndication Agents, and SUNTRUST
BANK, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, COMPASS BANK, FIFTH THIRD BANK and
DBS BANK LTD., as Co-Documentation Agents.

WHEREAS, the Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Credit Agreement,
dated as of June 27, 2013 (as amended, supplemented or otherwise modified prior
to the Restatement Effective Date, the “Existing Credit Agreement”);

WHEREAS, the Borrower, the Lenders party to the Amendment and Restatement
Agreement and the Administrative Agent have entered into the Amendment and
Restatement Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) extend the applicable maturity date for the 2020
Dollar Tranche Lenders and the 2020 Multicurrency Tranche Lenders (each as
defined herein) in respect of the existing revolving credit facility under the
Existing Credit Agreement; (iii) re-evidence the “Obligations” under, and as
defined in, the Existing Credit Agreement, which shall be repayable in
accordance with the terms of this Agreement; and (iv) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrower;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and the Subsidiaries outstanding
thereunder, which shall be payable in accordance with the terms hereof; and

WHEREAS, it is also the intent of the Borrower and the Subsidiary Guarantors to
confirm that all obligations under the applicable “Loan Documents” (as referred
to and defined in the Existing Credit Agreement) shall continue in full force
and effect as modified or restated by the Loan Documents (as referred to and
defined herein) and that, from and after the Restatement Effective Date, all
references to the “Credit Agreement” contained in any such existing “Loan
Documents” shall be deemed to refer to this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:



--------------------------------------------------------------------------------

“2018 Availability Period” means the period from and including the Original
Effective Date to but excluding the earlier of the 2018 Maturity Date and the
date of termination of the 2018 Revolving Commitments.

“2018 Dollar Tranche Commitment” means, with respect to each 2018 Dollar Tranche
Lender, the commitment of such 2018 Dollar Tranche Lender to make 2018 Dollar
Tranche Revolving Loans and to acquire participations in Dollar Tranche Letters
of Credit hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.09 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each 2018 Dollar Tranche Lender’s 2018 Dollar Tranche Commitment as of
the Restatement Effective Date is set forth on Schedule 2.01, or in the
Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such 2018 Dollar Tranche Lender shall have assumed
its 2018 Dollar Tranche Commitment, as applicable. The aggregate principal
amount of the 2018 Dollar Tranche Commitments on the Restatement Effective Date
is $107,250,000.

“2018 Dollar Tranche Lender” means a Lender with a 2018 Dollar Tranche
Commitment or holding 2018 Dollar Tranche Revolving Loans.

“2018 Dollar Tranche Revolving Borrowing” means a Borrowing comprised of 2018
Dollar Tranche Revolving Loans.

“2018 Dollar Tranche Revolving Credit Exposure” means, with respect to any 2018
Dollar Tranche Lender at any time, and without duplication, the sum of the
outstanding principal amount of such 2018 Dollar Tranche Lender’s 2018 Dollar
Tranche Revolving Loans and its Dollar Tranche LC Exposure.

“2018 Dollar Tranche Revolving Loan” means a Loan made by a 2018 Dollar Tranche
Lender pursuant to Section 2.01(a). Each 2018 Dollar Tranche Revolving Loan
shall be a Eurocurrency Revolving Loan denominated in Dollars or an ABR
Revolving Loan denominated in Dollars.

“2018 Maturity Date” means June 27, 2018.

“2018 Multicurrency Tranche Commitment” means, with respect to each 2018
Multicurrency Tranche Lender, the commitment of such 2018 Multicurrency Tranche
Lender to make 2018 Multicurrency Tranche Revolving Loans and to acquire
participations in Multicurrency Tranche Letters of Credit and Swingline Loans
hereunder, as such commitment may be (a) reduced or terminated from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The amount of each
2018 Multicurrency Tranche Lender’s 2018 Multicurrency Tranche Commitment as of
the Restatement Effective Date is set forth on Schedule 2.01, or in the
Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such 2018 Multicurrency Tranche Lender shall have
assumed its 2018 Multicurrency Tranche Commitment, as applicable. The aggregate
principal amount of the 2018 Multicurrency Tranche Commitments on the
Restatement Effective Date is $237,187,500.

“2018 Multicurrency Tranche Lender” means a Lender with a 2018 Multicurrency
Tranche Commitment or holding 2018 Multicurrency Tranche Revolving Loans.

“2018 Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
2018 Multicurrency Tranche Revolving Loans.

 

2



--------------------------------------------------------------------------------

“2018 Multicurrency Tranche Revolving Credit Exposure” means, with respect to
any 2018 Multicurrency Tranche Lender at any time, and without duplication, the
sum of the outstanding principal amount of such 2018 Multicurrency Tranche
Lender’s 2018 Multicurrency Tranche Revolving Loans and its Multicurrency
Tranche LC Exposure and its Swingline Exposure at such time.

“2018 Multicurrency Tranche Revolving Loan” means a Loan made by a 2018
Multicurrency Tranche Lender pursuant to Section 2.01(c). Each 2018
Multicurrency Tranche Revolving Loan shall be a Eurocurrency Loan denominated in
an Agreed Currency or an ABR Loan denominated in Dollars.

“2018 Revolving Borrowing” means 2018 Revolving Loans made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“2018 Revolving Lender” means a 2018 Dollar Tranche Lender or a 2018
Multicurrency Tranche Lender and “2018 Revolving Lenders” means, collectively,
the 2018 Dollar Tranche Lenders and the 2018 Multicurrency Tranche Lenders.

“2018 Revolving Loan” means a 2018 Dollar Tranche Revolving Loan or a 2018
Multicurrency Tranche Revolving Loan and “2018 Revolving Loans” means,
collectively, the 2018 Dollar Tranche Revolving Loans and the 2018 Multicurrency
Tranche Revolving Loans.

“2020 Availability Period” means the period from and including the Original
Effective Date to but excluding the earlier of the 2020 Maturity Date and the
date of termination of the 2020 Revolving Commitments.

“2020 Dollar Tranche Commitment” means, with respect to each 2020 Dollar Tranche
Lender, the commitment of such 2020 Dollar Tranche Lender to make 2020 Dollar
Tranche Revolving Loans and to acquire participations in Dollar Tranche Letters
of Credit hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.09 or Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each 2020 Dollar Tranche Lender’s 2020 Dollar Tranche Commitment as of
the Restatement Effective Date is set forth on Schedule 2.01, or in the
Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such 2020 Dollar Tranche Lender shall have assumed
its 2020 Dollar Tranche Commitment, as applicable. The aggregate principal
amount of the 2020 Dollar Tranche Commitments on the Restatement Effective Date
is $0.

“2020 Dollar Tranche Lender” means a Lender with a 2020 Dollar Tranche
Commitment or holding 2020 Dollar Tranche Revolving Loans.

“2020 Dollar Tranche Revolving Borrowing” means a Borrowing comprised of 2020
Dollar Tranche Revolving Loans.

“2020 Dollar Tranche Revolving Credit Exposure” means, with respect to any 2020
Dollar Tranche Lender at any time, and without duplication, the sum of the
outstanding principal amount of such 2020 Dollar Tranche Lender’s 2020 Dollar
Tranche Revolving Loans and its Dollar Tranche LC Exposure.

 

3



--------------------------------------------------------------------------------

“2020 Dollar Tranche Revolving Loan” means a Loan made by a 2020 Dollar Tranche
Lender pursuant to Section 2.01(b). Each 2020 Dollar Tranche Revolving Loan
shall be a Eurocurrency Revolving Loan denominated in Dollars or an ABR
Revolving Loan denominated in Dollars.

“2020 Maturity Date” means February 4, 2020.

“2020 Multicurrency Tranche Commitment” means, with respect to each 2020
Multicurrency Tranche Lender, the commitment of such 2020 Multicurrency Tranche
Lender to make 2020 Multicurrency Tranche Revolving Loans and to acquire
participations in Multicurrency Tranche Letters of Credit and Swingline Loans
hereunder, as such commitment may be (a) reduced or terminated from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.09 or Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each 2020 Multicurrency Tranche Lender’s 2020 Multicurrency Tranche
Commitment as of the Restatement Effective Date is set forth on Schedule 2.01,
or in the Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such 2020 Multicurrency Tranche Lender shall have
assumed its 2020 Multicurrency Tranche Commitment, as applicable. The aggregate
principal amount of the 2020 Multicurrency Tranche Commitments on the
Restatement Effective Date is $2,160,000,000.

“2020 Multicurrency Tranche Lender” means a Lender with a 2020 Multicurrency
Tranche Commitment or holding 2020 Multicurrency Tranche Revolving Loans.

“2020 Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
2020 Multicurrency Tranche Revolving Loans.

“2020 Multicurrency Tranche Revolving Credit Exposure” means, with respect to
any 2020 Multicurrency Tranche Lender at any time, and without duplication, the
sum of the outstanding principal amount of such 2020 Multicurrency Tranche
Lender’s 2020 Multicurrency Tranche Revolving Loans and its Multicurrency
Tranche LC Exposure and its Swingline Exposure at such time.

“2020 Multicurrency Tranche Revolving Loan” means a Loan made by a 2020
Multicurrency Tranche Lender pursuant to Section 2.01(d). Each 2020
Multicurrency Tranche Revolving Loan shall be a Eurocurrency Loan denominated in
an Agreed Currency or an ABR Loan denominated in Dollars.

“2020 Revolving Borrowing” means 2020 Revolving Loans made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“2020 Revolving Lender” means a 2020 Dollar Tranche Lender or a 2020
Multicurrency Tranche Lender and “2020 Revolving Lenders” means, collectively,
the 2020 Dollar Tranche Lenders and the 2020 Multicurrency Tranche Lenders.

“2020 Revolving Loan” means a 2020 Dollar Tranche Revolving Loan or a 2020
Multicurrency Tranche Revolving Loan and “2020 Revolving Loans” means,
collectively, the 2020 Dollar Tranche Revolving Loans and the 2020 Multicurrency
Tranche Revolving Loans.

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

4



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Domestic Subsidiary” means any Domestic Subsidiary that is a
subsidiary of a “controlled foreign corporation” as defined in Section 957 of
the Code.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Site” means the Intralinks or other electronic platform site established
by the Administrative Agent to administer this Agreement.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling and
(iv) any other Foreign Currency (x) that is a lawful currency (other than
Dollars) that is readily available and freely transferable and convertible into
Dollars, (y) for which a LIBOR Screen Rate is available in the Administrative
Agent’s reasonable discretion and (z) that is agreed to by the Administrative
Agent and each of the Multicurrency Tranche Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period in Dollars on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of February 4, 2015, among the Borrower, the Lenders party
thereto and the Administrative Agent.

“Applicable Lender” has the meaning assigned to such term in Section 2.06(d).

“Applicable Leverage Ratio” means (a) with respect to determining the Applicable
Rate in respect of any Eurocurrency Loan or ABR Loan made by, or the commitment
fee payable to, a 2020 Dollar Tranche Lender or a 2020 Multicurrency Tranche
Lender, the Senior Leverage Ratio and (b) with respect to determining the
Applicable Rate in respect of any Eurocurrency Loan or ABR Loan made by, or the
commitment fee payable to, a 2018 Dollar Tranche Lender or a 2018 Multicurrency
Tranche Lender, the Total Leverage Ratio.

 

5



--------------------------------------------------------------------------------

“Applicable Percentage” means (a) with respect to any Multicurrency Tranche
Lender, its Multicurrency Tranche Percentage, (b) with respect to any Dollar
Tranche Lender, its Dollar Tranche Percentage and (c) with respect to any Term
Lender, a percentage equal to a fraction the numerator of which is such Term
Lender’s outstanding principal amount of the Term Loans and the denominator of
which is the aggregate outstanding principal amount of the Term Loans of all
Term Lenders.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Applicable Leverage Ratio applicable on such date:

 

    

Applicable Leverage
Ratio:

   Eurocurrency
Spread     ABR
Spread     Commitment
Fee Rate  

Category 1:

   < 0.75 to 1.00      1.25 %      0.25 %      0.20 % 

Category 2:

   ³ 0.75 to 1.00 but < 1.50 to 1.00      1.50 %      0.50 %      0.25 % 

Category 3:

   ³ 1.50 to 1.00 but < 2.00 to 1.00      1.75 %      0.75 %      0.30 % 

Category 4:

   ³ 2.00 to 1.00 but < 2.50 to 1.00      2.00 %      1.00 %      0.35 % 

Category 5:

   ³ 2.50 to 1.00      2.25 %      1.25 %      0.40 % 

For purposes of the foregoing,

(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Restatement Effective Date
(unless such Financials demonstrate that Category 3, 4 or 5 should have been
applicable during such period, in which case such other Category shall be deemed
to be applicable during such period) and adjustments to the Category then in
effect shall thereafter be effected in accordance with the preceding paragraphs.

 

6



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” means Microchip Technology Incorporated, a Delaware corporation.

 

7



--------------------------------------------------------------------------------

“Borrowing” means (a) Revolving Loans of the same Type and Class, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Term Loan of the same
Type, made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect or (c) a
Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

“CAM” means the mechanism for the allocation and exchange of interests in the
Designated Obligations and collections thereunder established under Article X.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article X.

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in clause (h) or (i) of Article VII with respect to the
Borrower or (b) an acceleration of Loans pursuant to Article VII.

“CAM Percentage” means, as to each Revolving Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Amount
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Designated Obligations owed to such Lender (whether or not at the time
due and payable) on the date immediately prior to the CAM Exchange Date and
(b) the denominator shall be the Dollar Amount (as so determined) of the
Designated Obligations owed to all the Revolving Lenders (whether or not at the
time due and payable) on the date immediately prior to the CAM Exchange Date.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Restatement Effective Date), of Equity Interests
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower; or (b) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Borrower by Persons who were neither (i) nominated or approved by the
board of directors of the Borrower nor (ii) appointed by directors so nominated
or approved.

 

8



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Restatement Effective Date (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Dollar Tranche Revolving
Loans, 2018 Dollar Tranche Revolving Loans, 2020 Dollar Tranche Revolving Loans,
Multicurrency Tranche Revolving Loans, 2018 Multicurrency Tranche Revolving
Loans, 2020 Multicurrency Tranche Revolving Loans, Term Loans or Swingline
Loans, (b) any Commitment, refers to whether such Commitment is a Dollar Tranche
Commitment, a 2018 Dollar Tranche Commitment, a 2020 Dollar Tranche Commitment,
a Multicurrency Tranche Commitment, a 2018 Multicurrency Tranche Commitment, a
2020 Multicurrency Tranche Commitment or a Term Loan Commitment and (c) any
Lender, refers to whether such Lender is a Multicurrency Tranche Lender, a 2018
Multicurrency Tranche Lender, a 2020 Multicurrency Tranche Lender, a Dollar
Tranche Lender, a 2018 Dollar Tranche Lender, a 2020 Dollar Tranche Lender or a
Term Lender.

“Code” means the Internal Revenue Code of 1986.

“Co-Documentation Agent” means each of SunTrust Bank, The Bank of
Tokyo-Mitsubishi UFJ, Ltd, Compass Bank, Fifth Third Bank and DBS Bank Ltd. in
its capacity as co-documentation agent for the credit facilities evidenced by
this Agreement.

“COF Rate” has the meaning assigned to such term in Section 2.14(a).

“Commitment” means, with respect to each Lender, the sum of such Lender’s Dollar
Tranche Commitment, Multicurrency Tranche Commitment and Term Loan Commitment.
The initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its Commitment, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.
§ 1 et seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Computation Date” is defined in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

9



--------------------------------------------------------------------------------

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization (including amortization of acquired technology and intangible
assets), (v) extraordinary or non-recurring expenses or losses incurred other
than in the ordinary course of business, (vi) non-cash expenses related to stock
based compensation, (vii) non-cash losses, charges or expenses, including
non-cash impairment of goodwill and intangible assets (excluding any write-down
of current assets and any such non-cash losses, charges or expenses to the
extent that such loss, charge or expense represents an accrual of or reserve for
a future cash loss, charge or expense, but including recognition of acquired
deferred revenue written down to the extent required under GAAP), (viii) in
connection with any Permitted Acquisition and any acquisition consummated prior
to the Original Effective Date but during the applicable Reference Period, all
non-recurring restructuring costs, facilities relocation costs, acquisition
integration costs and fees, including cash severance payments, and non-recurring
fees and expenses paid in connection with such acquisition, all to the extent
incurred within twelve (12) months of the completion of such acquisition,
(ix) other income and expense as shown on the Borrower’s consolidated statement
of income, and (x) loss on investments accounted for under equity accounting,
minus, to the extent included in Consolidated Net Income, (1) interest income,
(2) income tax credits and refunds (to the extent not netted from tax expense),
(3) any cash payments made during such period in respect of items described in
clauses (v) or (vi) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred, (4) extraordinary, unusual or
non-recurring income or gains realized other than in the ordinary course of
business, and (5) gains on investments accounted for under equity accounting,
all calculated for the Borrower and its Subsidiaries in accordance with GAAP on
a consolidated basis. For the purposes of calculating Consolidated EBITDA for
any period of four consecutive fiscal quarters (each such period, a “Reference
Period”), (i) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii) if during such Reference Period the Borrower or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving effect thereto on a Pro Forma Basis as
if such Material Acquisition occurred on the first day of such Reference Period
to the extent such Pro Forma Basis calculation is based on the audited financial
statements of the assets or Person being acquired. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $50,000,000; and “Material
Disposition” means any sale, transfer or disposition of property or series of
related sales, transfers, or dispositions of property that yields gross proceeds
to the Borrower or any of its Subsidiaries in excess of $50,000,000.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP). In the event that the Borrower or any
Subsidiary shall have completed a Material Acquisition or a Material Disposition
since the beginning of the relevant period, Consolidated Interest Expense shall
be determined for such period on a Pro Forma Basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
wholly-owned Subsidiary of the Borrower.

“Consolidated Senior Indebtedness” means, as of the date of any determination
thereof, Consolidated Total Indebtedness less Subordinated Indebtedness of the
Borrower and its Subsidiaries, in each case calculated on a consolidated basis
as of such date in accordance with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Borrower and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Borrower or any
of its Subsidiaries (with the amount of such guarantee being determined in
accordance with the last sentence of the definition of Guarantee).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto. A Person
shall not be deemed to control another Person through the ability to exercise
voting power unless such Person possesses, directly or indirectly, the power to
vote 10% or more of the securities having ordinary voting power for the election
of directors (or equivalent governing body) of such Person.

“Convertible Debt Security” means any debt security the terms of which provide
for the conversion thereof into Equity Interests, cash or a combination of
Equity Interests and cash.

“Co-Syndication Agent” means each of Wells Fargo Bank, National Association,
Bank of America, N.A., HSBC Bank USA, National Association, U.S. Bank National
Association and BMO Harris Bank, N.A. in its capacity as co-syndication agent
for the credit facilities evidenced by this Agreement.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

11



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Revolving Loans, (b) participations in
Swingline Loans funded by the Revolving Lenders, (c) unreimbursed LC
Disbursements and interest thereon and (d) all commitment fees and Letter of
Credit participation fees.

“Designated Persons” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order; (b) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list (the “SDN List”) or is
otherwise the subject of any Sanctions Laws and Regulations; (c) in which an
entity or person on the SDN List has 50% or greater ownership interest or that
is otherwise controlled by an SDN.

“Disclosure Letter” means the disclosure letter, dated as of the Original
Effective Date, as amended or supplemented from time to time by Borrower with
the written consent of the Administrative Agent (or as supplemented by the
Borrower pursuant to the terms of this Agreement), delivered by Borrower to the
Administrative Agent for the benefit of the Lenders.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollar Tranche Commitment” means a 2018 Dollar Tranche Commitment or a 2020
Dollar Tranche Commitment, and “Dollar Tranche Commitments” means both 2018
Dollar Tranche Commitments and 2020 Dollar Tranche Commitments.

 

12



--------------------------------------------------------------------------------

“Dollar Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding Dollar Tranche Letters of Credit at
such time plus (b) the aggregate Dollar Amount of all LC Disbursements in
respect of Dollar Tranche Letters of Credit that have not yet been reimbursed by
or on behalf of the Borrower at such time. The Dollar Tranche LC Exposure of any
Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of the
total Dollar Tranche LC Exposure at such time.

“Dollar Tranche Lender” means a 2018 Dollar Tranche Lender or a 2020 Dollar
Tranche Lender, and “Dollar Tranche Lenders” means both 2018 Dollar Tranche
Lenders and 2020 Dollar Tranche Lenders.

“Dollar Tranche Letter of Credit” means any letter of credit issued under the
Dollar Tranche Commitments pursuant to this Agreement.

“Dollar Tranche Percentage” means the percentage equal to a fraction the
numerator of which is such Lender’s Dollar Tranche Commitment and the
denominator of which is the aggregate Dollar Tranche Commitments of all Dollar
Tranche Lenders (if the Dollar Tranche Commitments of any Class have terminated
or expired, the Dollar Tranche Percentages in respect of such Class shall be
determined based upon the Dollar Tranche Commitments of such Class most recently
in effect, giving effect to any assignments); provided that in the case of
Section 2.22 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Dollar Tranche Commitment shall be disregarded in the calculation.

“Dollar Tranche Revolving Borrowing” means a Borrowing comprised of Dollar
Tranche Revolving Loans of any Class.

“Dollar Tranche Revolving Loan” means any 2018 Dollar Tranche Revolving Loan or
2020 Dollar Tranche Revolving Loan.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America, other than a Foreign Sub
Holdco.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or notices issued or promulgated by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material.

 

13



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing. Notwithstanding the foregoing, neither Convertible Debt Securities
nor Permitted Call Spread Swap Agreements shall constitute Equity Interests.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“euro” and/or “€” means the single currency of the Participating Member States.

“Eurocurrency” when used in reference to a currency means an Agreed Currency and
when used in reference to any Loan or Borrowing, means that such Loan, or the
Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

14



--------------------------------------------------------------------------------

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a) income or franchise Taxes imposed on (or measured by) net income (i) by the
United States of America, or by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or
(ii) that are otherwise Other Connection Taxes;

(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Borrower is
located;

(c) in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19(b)), any U.S. Federal withholding
Taxes (x) resulting from any law in effect on the date such Non-U.S. Lender
becomes a party to this Agreement (or designates a new lending

 

15



--------------------------------------------------------------------------------

office), except to the extent that such Non-U.S. Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Taxes pursuant to Section 2.17(a) or (y) attributable to such
Non-U.S. Lender’s failure to comply with Section 2.17(f); and

(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Executive Order” has the meaning assigned to such term in the definition of
Sanctions Laws and Regulations.

“Existing Credit Agreement” is defined in the recitals hereof.

“Existing Revolving Loans” shall have the meaning assigned to such term in
Section 2.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries (other than
an Affected Domestic Subsidiary) directly owns or Controls more than 50% of such
Foreign Subsidiary’s issued and outstanding Equity Interests.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Multicurrency Tranche Letter of
Credit denominated in a Foreign Currency.

 

16



--------------------------------------------------------------------------------

“Foreign Currency Sublimit” means $125,000,000.

“Foreign Sub Holdco” means any Subsidiary organized under the laws of a
jurisdiction located in the United States of America substantially all the
assets of which consists of stock in “controlled foreign corporations” as
defined in Section 957 of the Code.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Reaffirmation” means the General Reaffirmation and Modification
Agreement dated as of the Restatement Effective Date executed by each Subsidiary
Guarantor in favor of the Administrative Agent.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or any indemnification
obligations entered into in the ordinary course of business. The amount of any
Guarantee shall be deemed to be the lower of (i) an amount equal to the stated
or determined amount of the primary obligation in respect of which such
Guarantee is made and (ii) the maximum amount for which such guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee,
or, if such Guarantee is not an unconditional guarantee of the entire amount of
the primary obligation and such maximum amount is not stated or determinable,
the amount of such guaranteeing person’s maximum reasonably anticipated
liability in respect thereof determined by such person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, friable asbestos, polychlorinated biphenyls,
radon gas, infectious or medical wastes and all other substances or wastes of
any nature regulated pursuant to any Environmental Law.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

17



--------------------------------------------------------------------------------

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable, intercompany charges of expenses and other accrued obligations, in each
case incurred in the ordinary course of business and (ii) obligations which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside in accordance with GAAP), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding anything to the contrary in the foregoing, in connection with
any Permitted Acquisition or any other acquisition by the Borrower or any
Subsidiary permitted hereunder (or any sale, transfer or other disposition by
the Borrower or any Subsidiary permitted hereunder), the term “Indebtedness”
shall not include contingent post-closing purchase price adjustments to which
the seller in such Permitted Acquisition or such other acquisition (or the buyer
in such sale, transfer or other disposition, as the case may be) may become
entitled or contingent indemnity obligations that may be owed to such seller (or
buyer, if applicable) in respect thereof. The amount of Indebtedness of any
Person for purposes of clause (e) above shall (unless such Indebtedness has been
assumed by such Person) be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.
Notwithstanding the foregoing and for avoidance of doubt, obligations arising
from Swap Agreements or any Permitted Call Spread Swap Agreement shall not be
considered Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information Memorandum” means the Confidential Information Memorandum dated May
2013 relating to the Borrower and the Transactions.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.11(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit H-2.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the applicable Maturity Date,

 

18



--------------------------------------------------------------------------------

(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the applicable Maturity Date and (c) with respect to any Swingline Loan, the
day that such Loan is required to be repaid and the 2020 Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Junior Convertible Debentures” means the Borrower’s 2.125% Junior Subordinated
Convertible Debentures due 2037 issued pursuant to the terms of the Indenture
dated as of December 7, 2007 by and between the Borrower and Wells Fargo Bank,
National Association, as trustee.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Multicurrency
Tranche Lender at any time shall be its Multicurrency Tranche Percentage of the
total Multicurrency Tranche LC Exposure at such time and the LC Exposure of any
Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of the
total Dollar Tranche LC Exposure at such time.

 

19



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01, the Persons that are
“Lenders” under the Existing Credit Agreement as of the Restatement Effective
Date and any other Person that shall have become a Lender hereunder pursuant to
Section 2.20 or pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender and the Issuing Bank.

“Letter of Credit” means any Multicurrency Tranche Letter of Credit or Dollar
Tranche Letter of Credit.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion (in each case the “LIBOR
Screen Rate”) at approximately 11:00 a.m., London time, on the Quotation Day for
such Interest Period; provided that, if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, that if a LIBOR Screen Rate shall not be available at such
time for such currency and Interest Period (an “Impacted Interest Period”), then
the LIBO Rate shall be the Interpolated Rate for such currency and such Interest
Period at such time; provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. It is
understood and agreed that all of the terms and conditions of this definition of
“LIBO Rate” shall be subject to Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, the Amendment and Restatement Agreement,
any promissory notes issued pursuant to Section 2.10(e) of this Agreement, any
Letter of Credit applications, the Subsidiary Guaranty, the General
Reaffirmation, the Pledge Agreements, and all other agreements, instruments, and
fee letters executed and delivered to, or in favor of, the Administrative Agent
or any Lenders in connection with this Agreement or the transactions
contemplated hereby. Any reference in this Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to this Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

 

20



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time (i) in the case of the Multicurrency Tranche Lenders of any Class,
Lenders having 2018 Multicurrency Tranche Revolving Credit Exposures or 2020
Multicurrency Tranche Revolving Credit Exposures, as the case may be, and unused
Multicurrency Tranche Commitments of such Class representing more than 50% of
the sum of the aggregate 2018 Multicurrency Tranche Revolving Credit Exposures
or aggregate 2020 Multicurrency Tranche Revolving Credit Exposures, as the case
may be, and the aggregate unused Multicurrency Tranche Commitments of such Class
at such time, (ii) in the case of the Dollar Tranche Lenders of any Class,
Lenders having 2018 Dollar Tranche Revolving Credit Exposures or 2020 Dollar
Tranche Revolving Credit Exposures, as the case may be, and unused Dollar
Tranche Commitments of such Class representing more than 50% of the sum of the
aggregate 2018 Dollar Tranche Revolving Credit Exposures or 2020 Dollar Tranche
Revolving Credit Exposures, as the case may be, and the aggregate unused Dollar
Tranche Commitments of such Class at such time and (iii) in the case of the Term
Lenders, Lenders having outstanding Term Loans representing more than 50% of the
sum of the aggregate principal amount of all Term Loans outstanding at such
time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or (c) the rights or remedies of
the Administrative Agent and the Lenders under this Agreement and all other Loan
Documents taken as a whole.

“Material Domestic Subsidiary” means each Domestic Subsidiary (excluding, for
purposes of determining Subsidiary Guarantors, any Affected Domestic Subsidiary)
(i) which, as of the most recent fiscal quarter of the Borrower, for the period
of four consecutive fiscal quarters then ended, for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date
of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)), contributed greater than ten percent (10%) of Consolidated
EBITDA for such period or (ii) which contributed greater than ten percent
(10%) of Consolidated Total Assets as of such date; provided that, if at any
time the aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Domestic Subsidiaries (excluding, for purposes of
determining Subsidiary Guarantors, Affected Domestic Subsidiaries) that are not
Material Domestic Subsidiaries exceeds fifteen percent (15%) of Consolidated
EBITDA for any such period or fifteen percent (15%) of Consolidated Total Assets
as of the end of any such fiscal quarter, the Borrower (or, in the event the
Borrower has failed to do so within ten (10) days, the Administrative Agent)
shall designate sufficient Domestic Subsidiaries as “Material Domestic
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Domestic Subsidiaries.

“Material Foreign Subsidiary” means each Foreign Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most

 

21



--------------------------------------------------------------------------------

recent financial statements referred to in Section 3.04(a)), contributed greater
than five percent (5%) of Consolidated EBITDA for such period or (ii) which
contributed greater than five percent (5%) of Consolidated Total Assets as of
such date.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or net obligations in respect of one or more Swap Agreements, of any
one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiaries”, collectively, means Material Domestic Subsidiaries and
Material Foreign Subsidiaries.

“Maturity Date” means the 2018 Maturity Date or the 2020 Maturity Date, as
applicable.

“Moody’s” means Moody’s Investors Service, Inc.

“Multicurrency Tranche Commitment” means a 2018 Multicurrency Tranche Commitment
or a 2020 Multicurrency Tranche Commitment, and “Multicurrency Tranche
Commitments” means both 2018 Multicurrency Tranche Commitments and 2020
Multicurrency Tranche Commitments.

“Multicurrency Tranche LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Multicurrency Tranche Letters
of Credit at such time plus (b) the aggregate Dollar Amount of all LC
Disbursements in respect of Multicurrency Tranche Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrower at such time. The
Multicurrency Tranche LC Exposure of any Multicurrency Tranche Lender at any
time shall be its Multicurrency Tranche Percentage of the total Multicurrency
Tranche LC Exposure at such time.

“Multicurrency Tranche Lender” means a 2018 Multicurrency Tranche Lender or a
2020 Multicurrency Tranche Lender, and “Multicurrency Tranche Lenders” means
both 2018 Multicurrency Tranche Lenders and 2020 Multicurrency Tranche Lenders.

“Multicurrency Tranche Letter of Credit” means any letter of credit issued under
the Multicurrency Tranche Commitments pursuant to this Agreement.

“Multicurrency Tranche Percentage” means the percentage equal to a fraction the
numerator of which is such Lender’s Multicurrency Tranche Commitment and the
denominator of which is the aggregate Multicurrency Tranche Commitments of all
Multicurrency Tranche Lenders (if the Multicurrency Tranche Commitments of any
Class have terminated or expired, the Multicurrency Tranche Percentages in
respect of such Class shall be determined based upon the Multicurrency Tranche
Commitments of such Class most recently in effect, giving effect to any
assignments); provided that in the case of Section 2.22 when a Defaulting Lender
shall exist, any such Defaulting Lender’s Multicurrency Tranche Commitment shall
be disregarded in the calculation.

“Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
Multicurrency Tranche Revolving Loans of any Class.

 

22



--------------------------------------------------------------------------------

“Multicurrency Tranche Revolving Loan” means any 2018 Multicurrency Tranche
Revolving Loan or 2020 Multicurrency Tranche Revolving Loan.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Convertible Debt Securities” has the meaning assigned to such term in
Section 6.11(a).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Original Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or to the Lenders or any of their Affiliates under any Swap
Agreement or any Banking Services Agreement or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof. Notwithstanding
the foregoing and for the avoidance of doubt, (i) obligations arising from
Permitted Call Spread Swap Agreements shall not be considered Obligations and
(ii) the definition of “Obligations” shall not create or include any guarantee
by any Loan Party of (or grant of security interest by any Loan Party to
support, as applicable) any Excluded Swap Obligations of such Loan Party for
purposes of determining any obligations of any Loan Party.

“OFAC” has the meaning assigned to such term in the definition of Sanctions Laws
and Regulations.

“Original Effective Date” means June 27, 2013.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or

 

23



--------------------------------------------------------------------------------

weekend deposits in the relevant currency (or if such amount due remains unpaid
for more than three (3) Business Days, then for such other period of time as the
Administrative Agent may elect) for delivery in immediately available and freely
transferable funds would be offered by the Administrative Agent to major banks
in the interbank market upon request of such major banks for the relevant
currency as determined above and in an amount comparable to the unpaid principal
amount of the related Credit Event, plus any taxes, levies, imposts, duties,
deductions, charges or withholdings imposed upon, or charged to, the
Administrative Agent by any relevant correspondent bank in respect of such
amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of (i) all or substantially all the assets of or (ii) all or
substantially all the Equity Interests in, a Person or division or line of
business of a Person, if, at the time of and immediately after giving effect
thereto, (a) no Default has occurred and is continuing or would arise
immediately after giving effect thereto, (b) such Person or division or line of
business is engaged in the same or a substantially similar line of business as
the Borrower and the Subsidiaries or business reasonably related or incidental
thereto, (c) the Borrower and the Subsidiaries are in compliance, on a Pro Forma
Basis after giving effect to such acquisition, with the covenants contained in
Section 6.11 recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance and, if the aggregate consideration paid in
respect of such acquisition exceeds $150,000,000, the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Borrower to such effect, together with all relevant financial information
and statements reasonably requested by the Administrative Agent and (d) in the
case of an acquisition or merger involving the Borrower or a Subsidiary, the
Borrower or such Subsidiary (or another Person that merges or consolidates with
such Subsidiary and that, immediately after the consummation of such merger or
consolidation, becomes a Subsidiary) is the surviving entity of such merger
and/or consolidation.

“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Borrower acquires an option requiring the counterparty
thereto to deliver to the Borrower shares of common stock of the Borrower, the
cash value of such shares or a combination thereof from time to time upon
exercise of such option and (b) any Swap Agreement pursuant to which the
Borrower issues to the counterparty thereto warrants to acquire common stock of
the Borrower (whether such warrant is settled in shares, cash

 

24



--------------------------------------------------------------------------------

or a combination thereof), in each case entered into by the Borrower in
connection with the issuance of Convertible Debt Securities; provided that
(i) the terms, conditions and covenants of each such Swap Agreement shall be
such as are customary for Swap Agreements of such type (as determined by the
Board of Directors of the Borrower in good faith) and (ii) in the case of clause
(b) above, such Swap Agreement would be classified as an equity instrument in
accordance with GAAP, and the settlement of such Swap Agreement does not require
the Borrower to make any payment in cash or cash equivalents that would
disqualify such Swap Agreement from so being classified as an equity instrument.
For purposes of this definition, the term “Swap Agreement” shall be construed
without giving effect to clause (ii) of the proviso in the definition of Swap
Agreement.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations (including pledges or deposits securing liability for
reimbursement or indemnity arrangements and letter of credit or bank guaranty
reimbursement arrangements with respect thereto);

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) leases or subleases granted to other Persons and not interfering in any
material respect with the business of the lessor or sublessor;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection within the importation of
goods;

(i) Liens on insurance proceeds securing the premium of financed insurance
proceeds;

(j) licenses of intellectual property in the ordinary course of business
(including, intercompany licensing of intellectual property between the Borrower
and any Subsidiary and between Subsidiaries in connection with cost-sharing
arrangements, distribution, marketing, make-sell or other similar arrangements);
and

 

25



--------------------------------------------------------------------------------

(k) any interest or title of a lessor or sublessor under any lease of real
property or personal property;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
ninety (90) days for securities (i) described in clause (a) above, or
(ii) included in the investment policy described in clause (g) below and, in
each case, entered into with a financial institution satisfying the criteria
described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f) cash denominated in U.S. Dollars, Pounds Sterling, euro or, in the case of
any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business; and

(g) any other investments permitted by the Borrower’s investment policy as such
policy is in effect, and as disclosed to the Administrative Agent, prior to the
Original Effective Date and as such policy may be amended, restated,
supplemented or otherwise modified from time to time with the reasonable consent
of the Administrative Agent.

“Permitted Qualifying Indebtedness” means unsecured Indebtedness of the Borrower
(including unsecured Subordinated Indebtedness to the extent subordinated to the
Obligations on terms reasonably acceptable to the Administrative Agent);
provided that (i) both immediately prior to and after giving effect (including
pro forma effect) thereto, no Default or Event of Default shall exist or would
result therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 181 days after the 2020 Maturity Date (it being understood that any
provision requiring an offer to purchase such Indebtedness as a result of change
of control or asset sale shall not violate the foregoing restriction),
(iii) such Indebtedness is not guaranteed by any Subsidiary of the Borrower
other than the Subsidiary Guarantors (which guarantees, if such Indebtedness is
subordinated, shall be expressly subordinated to the Obligations on terms not
less favorable to the Lenders than the subordination terms of such Subordinated
Indebtedness) and (iv) the covenants applicable to such Indebtedness are not
more onerous or more restrictive in any material respect (taken as a whole) than
the applicable covenants set forth in this Agreement.

 

26



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreements” means any pledge agreements, share mortgages, charges and
comparable instruments and documents from time to time executed pursuant to the
terms of Section 5.10 in favor of the Administrative Agent for the benefit of
the Secured Parties as amended, restated, supplemented or otherwise modified
from time to time.

“Pledge Subsidiary” means each First Tier Foreign Subsidiary which is a Material
Foreign Subsidiary.

“Pledged Equity” means all pledged Equity Interests in or upon which a security
interest or Lien is from time to time granted to the Administrative Agent, for
the benefit of the Secured Parties, under the Pledge Agreements.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, with respect to any event, the calculation of
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in
Section 3.04), and, to the extent applicable, giving effect to the historical
earnings and cash flows associated with the assets acquired or disposed of and
any related incurrence or reduction of Indebtedness, all in accordance with GAAP
and Article 11 of Regulation S-X under the Securities Act of 1933, as amended.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day on which it is market practice in the London
interbank market for the Administrative Agent to give quotations for deposits in
the Agreed Currency of such Eurocurrency Borrowing for delivery on the first day
of such Interest Period.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Reference Bank Rate” means the arithmetic mean of the rates supplied to the
Administrative Agent at its request by the Reference Banks (as the case may be)
as of the applicable time

 

27



--------------------------------------------------------------------------------

on the Quotation Day for Loans in the applicable currency and the applicable
Interest Period as the rate at which the relevant Reference Bank could borrow
funds in the London (or other applicable) interbank market in the relevant
currency and for the relevant period, were it to do so by asking for and then
accepting interbank offers in reasonable market size in that currency and for
that period.

“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Borrower. No Lender shall be
obligated to be a Reference Bank without its consent.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Restatement Effective Date” has the meaning specified in the Amendment and
Restatement Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary. Notwithstanding the foregoing, and for the avoidance of doubt,
(i) the conversion of (including any cash payment upon conversion), or payment
of any principal or premium on, or payment of any interest with respect to, any
Convertible Debt Securities shall not constitute a Restricted Payment and
(ii) any payment with respect to, or early unwind or settlement of, any
Permitted Call Spread Swap Agreement shall not constitute a Restricted Payment.

“Revolving Commitment” means a Dollar Tranche Commitment or a Multicurrency
Tranche Commitment, and “Revolving Commitments” means both Dollar Tranche
Commitments and Multicurrency Tranche Commitments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Multicurrency Tranche
Revolving Loans and Dollar Tranche Revolving Loans and its LC Exposure and
Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means any Multicurrency Tranche Revolving Loan or Dollar
Tranche Revolving Loan.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

28



--------------------------------------------------------------------------------

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control (“OFAC”) and (b) any sanctions measures imposed by the
United Nations Security Council, European Union or the United Kingdom.

“SEC” means the United States Securities and Exchange Commission.

“Secured Parties” means the holders of the Obligations from time to time and
shall include (i) each Lender and the Issuing Bank in respect of its Loans and
LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank and
the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender that has entered into Swap
Agreements and Banking Services Agreements with the Borrower or any Subsidiary,
(iv) each indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Borrower to such Person hereunder and under the other Loan
Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.

“Senior Leverage Ratio” has the meaning assigned to such term in
Section 6.11(c).

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall, in the
case of Dollar denominated Loans, include those imposed pursuant to Regulation D
of the Board. Eurocurrency Loans shall be deemed to be subject to such reserve,
liquid asset, fee or similar requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under any applicable law, rule or regulation, including Regulation D of
the Board. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which by its terms is subordinated to payment of the
obligations under the Loan Documents.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

 

29



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty. The Subsidiary Guarantors on the Original Effective
Date are identified as such in Schedule 3.01 to the Disclosure Letter.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Original
Effective Date in the form of Exhibit F (including any and all supplements
thereto) and executed by each Subsidiary Guarantor, as amended, restated,
supplemented or otherwise modified from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, for the avoidance of
doubt, the following shall not be deemed a “Swap Agreement”: (i) any phantom
stock or similar plan (including, any stock option plan) providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or the Subsidiaries, (ii) any stock
option or warrant agreement for the purchase of Equity Interests of the
Borrower, (iii) the purchase of Equity Interests or Indebtedness (including
securities convertible into Equity Interests) of Borrower pursuant to delayed
delivery contracts or (iv) any of the foregoing to the extent that it
constitutes a derivative embedded in a convertible security issued by the
Borrower.

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements with a Lender or an Affiliate of a Lender, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

30



--------------------------------------------------------------------------------

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
was $350,000,000 on the Original Effective Date. After advancing the Term Loan,
each reference to a Term Lender’s Term Loan Commitment shall refer to that Term
Lender’s Applicable Percentage of the Term Loans.

“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to Section 2.01.

“Total Leverage Ratio” has the meaning assigned to such term in Section 6.11(a).

“Tranche” means a category of Revolving Commitments and extensions of credit
hereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) Multicurrency Tranche Commitments, Multicurrency Tranche Revolving
Loans, Multicurrency Tranche Letters of Credit and Swingline Loans and
(b) Dollar Tranche Commitments, Dollar Tranche Revolving Loans and Dollar
Tranche Letters of Credit.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Tranche Revolving Loan”)

 

31



--------------------------------------------------------------------------------

or by Type (e.g., a “Dollar Tranche Eurocurrency Loan”) or by Class and Type
(e.g., a “Dollar Tranche Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Dollar Tranche Revolving
Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Dollar Tranche Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided further that in the event the Borrower requests such an
amendment, the Administrative Agent and the Required Lenders shall negotiate in
good faith to evaluate such proposed amendment. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all

 

32



--------------------------------------------------------------------------------

times be valued at the full stated principal amount thereof and (iii) in a
manner such that any obligations relating to a lease that was accounted for by
such Person as an operating lease as of the Restatement Effective Date and any
similar lease entered into after the Restatement Effective Date by the Borrower
or any Subsidiary shall be accounted for as obligations relating to an operating
lease and not as Capital Lease Obligations.

SECTION 1.05. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Notwithstanding the foregoing and for the avoidance of doubt, the Borrower shall
not be required to amend or supplement the definition of “Indebtedness” or
“Senior Debt” in the indenture under which the Junior Convertible Debentures
were issued with respect to the Obligations.

SECTION 1.06. Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, on the Restatement Effective Date, the
terms and provisions of the Existing Credit Agreement shall be and hereby are
amended, superseded and restated in their entirety by the terms and provisions
of this Agreement. This Agreement is not intended to and shall not constitute a
novation. All Loans made and Obligations incurred under the Existing Credit
Agreement which are outstanding on the Restatement Effective Date shall continue
as Loans and Obligations under (and shall be governed by the terms of) this
Agreement and the other Loan Documents. Without limiting the foregoing, upon the
effectiveness of the amendment and restatement contemplated hereby (and by the
Amendment and Restatement Agreement) on the Restatement Effective Date: (a) all
references in the “Loan Documents” (as defined in the Existing Credit Agreement)
to the “Administrative Agent”, the “Credit Agreement” and the “Loan Documents”
shall be deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, (b) the “Dollar Tranche Commitments” and the “Multicurrency
Tranche Commitments” (each as defined in the Existing Credit Agreement) shall be
allocated between, and redesignated as, 2018 Dollar Tranche Commitments, 2020
Dollar Tranche Commitments, 2018 Multicurrency Tranche Commitments and 2020
Multicurrency Tranche Commitments hereunder, all as set forth on the Schedule
2.01, (c) the Administrative Agent shall make such other reallocations, sales,
assignments or other relevant actions in respect of each Lender’s credit
exposure under the Existing Credit Agreement as are necessary in order that each
such Lender’s Revolving Credit Exposure and outstanding Revolving Loans
hereunder reflects such Lender’s Applicable Percentage of the outstanding
aggregate Revolving Credit Exposures on the Restatement Effective Date and
(d) the Borrower hereby agrees to compensate each Lender for any and all losses,
costs and expenses incurred by such Lender in connection with the sale and
assignment of any Eurocurrency Loans (including the “Eurocurrency Loans” under
the Existing Credit Agreement) and such reallocation described above, in each
case on the terms and in the manner set forth in Section 2.16 hereof.

 

33



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Prior to the Restatement Effective Date, certain
“Revolving Loans” were made to the Borrower under the Existing Credit Agreement
which remain outstanding as of the Restatement Effective Date (such outstanding
loans being hereinafter referred to as the “Existing Revolving Loans”). Subject
to the terms and conditions set forth in this Agreement, the Borrower and each
of the Lenders agree that on the Restatement Effective Date, but subject to the
reallocation and other transactions described in Section 1.06, the Existing
Revolving Loans shall be re-evidenced as Revolving Loans of a particular Class
under this Agreement and the terms of the Existing Revolving Loans shall be
restated in their entirety and shall be evidenced by this Agreement. Subject to
the terms and conditions set forth herein,

(a) each 2018 Dollar Tranche Lender (severally and not jointly) agrees to make
2018 Dollar Tranche Revolving Loans to the Borrower in Dollars from time to time
during the 2018 Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s 2018 Dollar Tranche Revolving Credit Exposure
exceeding such Lender’s 2018 Dollar Tranche Commitment, (ii) the total 2018
Dollar Tranche Revolving Credit Exposures exceeding the aggregate 2018 Dollar
Tranche Commitments, (iii) the sum of the total 2018 Dollar Tranche Revolving
Credit Exposures plus the total 2020 Dollar Tranche Revolving Credit Exposures
exceeding the aggregate Dollar Tranche Commitments or (iv) subject to Sections
2.04 and 2.11(b), the Dollar Amount of the total Revolving Credit Exposures
exceeding the aggregate Revolving Commitments;

(b) each 2020 Dollar Tranche Lender (severally and not jointly) agrees to make
2020 Dollar Tranche Revolving Loans to the Borrower in Dollars from time to time
during the 2020 Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s 2020 Dollar Tranche Revolving Credit Exposure
exceeding such Lender’s 2020 Dollar Tranche Commitment, (ii) the total 2020
Dollar Tranche Revolving Credit Exposures exceeding the aggregate 2020 Dollar
Tranche Commitments, (iii) the sum of the total 2018 Dollar Tranche Revolving
Credit Exposures plus the total 2020 Dollar Tranche Revolving Credit Exposures
exceeding the aggregate Dollar Tranche Commitments or (iv) subject to Sections
2.04 and 2.11(b), the Dollar Amount of the total Revolving Credit Exposures
exceeding the aggregate Revolving Commitments;

(c) each 2018 Multicurrency Tranche Lender (severally and not jointly) agrees to
make 2018 Multicurrency Tranche Revolving Loans to the Borrower in Agreed
Currencies from time to time during the 2018 Availability Period in an aggregate
principal amount that will not result in (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of such Lender’s 2018 Multicurrency Tranche Revolving
Credit Exposure exceeding such Lender’s 2018 Multicurrency Tranche Commitment,
(ii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total 2018
Multicurrency Tranche Revolving Credit Exposures exceeding the aggregate 2018
Multicurrency Tranche Commitments, (iii) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total 2018 Multicurrency Tranche Revolving
Credit Exposures plus the total 2020 Multicurrency Tranche Revolving Credit
Exposures exceeding the aggregate Multicurrency Tranche Commitments,
(iv) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
Revolving Credit Exposures exceeding the aggregate Revolving Commitments or
(v) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Multicurrency Tranche Revolving Loans and Multicurrency Tranche LC
Exposure, in each case denominated in Foreign Currencies, exceeding the Foreign
Currency Sublimit;

 

34



--------------------------------------------------------------------------------

(d) each 2020 Multicurrency Tranche Lender (severally and not jointly) agrees to
make 2020 Multicurrency Tranche Revolving Loans to the Borrower in Agreed
Currencies from time to time during the 2020 Availability Period in an aggregate
principal amount that will not result in (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of such Lender’s 2020 Multicurrency Tranche Revolving
Credit Exposure exceeding such Lender’s 2020 Multicurrency Tranche Commitment,
(ii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total 2020
Multicurrency Tranche Revolving Credit Exposures exceeding the aggregate 2020
Multicurrency Tranche Commitments, (iii) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total 2018 Multicurrency Tranche Revolving
Credit Exposures plus the total 2020 Multicurrency Tranche Revolving Credit
Exposures exceeding the aggregate Multicurrency Tranche Commitments,
(iv) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
Revolving Credit Exposures exceeding the aggregate Revolving Commitments or
(v) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Multicurrency Tranche Revolving Loans and Multicurrency Tranche LC
Exposure, in each case denominated in Foreign Currencies, exceeding the Foreign
Currency Sublimit; and

(e) each Term Lender (severally and not jointly) agreed to make a Term Loan to
the Borrower in Dollars on the Original Effective Date, in an amount equal to
such Lender’s Term Loan Commitment by making immediately available funds
available to the Administrative Agent’s designated account, not later than the
time specified by the Administrative Agent.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Dollar Tranche Revolving
Loans and Multicurrency Tranche Revolving Loans. Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.05. The Term Loans shall amortize as set forth in
Section 2.10.

(b) Subject to Section 2.14, each Dollar Tranche Revolving Borrowing, each
Multicurrency Tranche Revolving Borrowing and each Term Loan Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith; provided that each ABR Loan shall only be made
in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in a Foreign
Currency, 1,000,000 units of such currency) and not less than $5,000,000 (or, if
such Borrowing is denominated in a Foreign Currency 5,000,000 units of such
currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $1,000,000; provided that, subject to the requirements of Sections
2.01 and 2.02(a), an ABR Revolving Borrowing may be in an

 

35



--------------------------------------------------------------------------------

aggregate amount that is equal to the entire unused balance of the aggregate
Dollar Tranche Commitments or the aggregate Multicurrency Tranche Commitments,
as applicable, or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
eight (8) Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, (i) the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested (x) with respect to a Borrowing of
2018 Dollar Tranche Revolving Loans or 2018 Multicurrency Tranche Revolving
Loans would end after the 2018 Maturity Date, (y) with respect to a Borrowing of
2020 Dollar Tranche Revolving Loans or 2020 Multicurrency Tranche Revolving
Loans would end after the 2020 Maturity Date or (z) with respect to a Borrowing
of Term Loans would end after the 2018 Maturity Date and (ii) subject to the
requirements of Section 2.01, (A) each requested 2018 Revolving Borrowing
denominated in Dollars shall be made pro rata among the 2018 Revolving Lenders
(and between the 2018 Dollar Tranche Commitments and the 2018 Multicurrency
Tranche Commitments) according to the sum of the aggregate amount of their
respective 2018 Dollar Tranche Commitments and 2018 Multicurrency Tranche
Commitments; provided that if, on such date of such 2018 Revolving Borrowing
(after giving effect to any prepayments of Revolving Loans and/or the expiration
of any Letters of Credit to occur as of such date) any 2018 Revolving Loans
and/or Letters of Credit denominated in Foreign Currencies will be outstanding
under the 2018 Multicurrency Tranche Commitments, such requested Borrowing
denominated in Dollars shall be made pro rata (or as nearly pro rata as
possible, as reasonably determined by the Administrative Agent) among the 2018
Revolving Lenders (and under the 2018 Dollar Tranche Commitments and the 2018
Multicurrency Tranche Commitments) according to the sum of the aggregate unused
amount of their respective 2018 Dollar Tranche Commitments and 2018
Multicurrency Tranche Commitments, in each case subject to the requirements of
Sections 2.01 and (B) each requested 2020 Revolving Borrowing denominated in
Dollars shall be made pro rata among the 2020 Revolving Lenders (and between the
2020 Dollar Tranche Commitments and the 2020 Multicurrency Tranche Commitments)
according to the sum of the aggregate amount of their respective 2020 Dollar
Tranche Commitments and 2020 Multicurrency Tranche Commitments; provided that
if, on such date of such 2020 Revolving Borrowing (after giving effect to any
prepayments of Revolving Loans and/or the expiration of any Letters of Credit to
occur as of such date) any 2020 Revolving Loans and/or Letters of Credit
denominated in Foreign Currencies will be outstanding under the 2020
Multicurrency Tranche Commitments, such requested Borrowing denominated in
Dollars shall be made pro rata (or as nearly pro rata as possible, as reasonably
determined by the Administrative Agent) among the 2020 Revolving Lenders (and
under the 2020 Dollar Tranche Commitments and the 2020 Multicurrency Tranche
Commitments) according to the sum of the aggregate unused amount of their
respective 2020 Dollar Tranche Commitments and 2020 Multicurrency Tranche
Commitments, in each case subject to the requirements of Sections 2.01.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request signed by the Borrower, promptly
followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by the Borrower) not later than four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, one (1) Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as

 

36



--------------------------------------------------------------------------------

contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and, subject to the requirements of Section 2.02(d)(ii), whether such
Borrowing is to be a 2018 Dollar Tranche Revolving Borrowing, 2018 Multicurrency
Tranche Revolving Borrowing, 2020 Dollar Tranche Revolving Borrowing, 2020
Multicurrency Tranche Revolving Borrowing or Term Loan Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then, (i) subject to
the requirements of Sections 2.01, (A) in the case of a 2018 Revolving Borrowing
denominated in Dollars, the requested 2018 Revolving Borrowing shall be an ABR
Borrowing made on a pro rata basis under the 2018 Dollar Tranche Commitments and
the 2018 Multicurrency Tranche Commitments as contemplated by
Section 2.02(d)(ii) and (B) in the case of a 2020 Revolving Borrowing
denominated in Dollars, the requested 2020 Revolving Borrowing shall be an ABR
Borrowing made on a pro rata basis under the 2020 Dollar Tranche Commitments and
the 2020 Multicurrency Tranche Commitments as contemplated by
Section 2.02(d)(ii) and (ii) in the case of a Term Loan Borrowing, the requested
Term Loan Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will, in
a manner consistent with its customary practices, determine the Dollar Amount
of:

(a) each Multicurrency Tranche Eurocurrency Borrowing as of the date two
(2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Multicurrency Tranche
Eurocurrency Borrowing;

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit; and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

 

37



--------------------------------------------------------------------------------

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Borrower from time to time during the 2020 Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000,
(ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the
total 2018 Multicurrency Tranche Revolving Credit Exposures plus the total 2020
Multicurrency Tranche Revolving Credit Exposures exceeding the aggregate
Multicurrency Tranche Commitments, (iii) subject to Sections 2.04 and 2.11(b),
the Dollar Amount of the total 2018 Multicurrency Tranche Revolving Credit
Exposures exceeding the aggregate 2018 Multicurrency Tranche Commitments,
(iv) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total 2020
Multicurrency Tranche Revolving Credit Exposures exceeding the aggregate 2020
Multicurrency Tranche Commitments or (v) subject to Sections 2.04 and 2.11(b),
the Dollar Amount of the total Revolving Credit Exposures exceeding the
aggregate Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than
12:00 noon, New York City time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Multicurrency Tranche Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding. Such notice shall specify
the aggregate amount of Swingline Loans in which Multicurrency Tranche Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Multicurrency Tranche Lender, specifying in
such notice such Multicurrency Tranche Lender’s Multicurrency Tranche Percentage
(after giving effect to the reallocation provisions of this paragraph (c)) of
such Swingline Loan or Loans. Each Multicurrency Tranche Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Multicurrency Tranche Lender’s Multicurrency Tranche Percentage (after
giving effect to the reallocation provisions of this paragraph (c)) of such
Swingline Loan or Loans. Each Multicurrency Tranche Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Multicurrency Tranche Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever; provided that on the 2018 Maturity Date, the
participations so acquired by the 2018 Multicurrency Tranche Lenders shall be
reallocated to the remaining Multicurrency Tranche Lenders ratably in accordance
with such Multicurrency Tranche Revolving Lenders’ respective Applicable
Percentages; provided further that, to the extent such reallocation shall cause
the Dollar Amount of the

 

38



--------------------------------------------------------------------------------

Revolving Credit Exposures to exceed the Revolving Commitments, the Borrower
shall, on such date of reallocation, prepay Revolving Loans and/or cash
collateralize outstanding LC Exposure in an amount sufficient to eliminate any
such excess. Each Multicurrency Tranche Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Multicurrency Tranche Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Multicurrency Tranche Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Multicurrency Tranche Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of
Multicurrency Tranche Letters of Credit denominated in Agreed Currencies and
Dollar Tranche Letters of Credit denominated in Dollars, in each case as the
applicant thereof for the support of its or its Subsidiaries’ obligations, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the 2020 Availability Period. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. The Borrower unconditionally and irrevocably
agrees that, in connection with any Letter of Credit issued for the support of
any Subsidiary’s obligations as provided in the first sentence of this
paragraph, the Borrower will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that is an account party in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, whether such Letter of
Credit is a Multicurrency Tranche Letter of Credit or a Dollar Tranche Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the

 

39



--------------------------------------------------------------------------------

Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) subject to Sections 2.04 and 2.11(b), the
Dollar Amount of the LC Exposure shall not exceed $25,000,000, (ii) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total 2018
Multicurrency Tranche Revolving Credit Exposures plus the total 2020
Multicurrency Tranche Revolving Credit Exposures shall not exceed the aggregate
Multicurrency Tranche Commitments, (iii) subject to Sections 2.04 and 2.11(b),
the Dollar Amount of the total 2018 Multicurrency Tranche Revolving Credit
Exposures shall not exceed the aggregate 2018 Multicurrency Tranche Commitments,
(iv) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total 2020
Multicurrency Tranche Revolving Credit Exposures shall not exceed the aggregate
2020 Multicurrency Tranche Commitments, (v) the sum of the total 2018 Dollar
Tranche Revolving Credit Exposures plus the total 2020 Dollar Tranche Revolving
Credit Exposures shall not exceed the aggregate Dollar Tranche Commitments,
(vi) the total 2018 Dollar Tranche Revolving Credit Exposures shall not exceed
the aggregate 2018 Dollar Tranche Commitments, (vii) the total 2020 Dollar
Tranche Revolving Credit Exposures shall not exceed the aggregate 2020 Dollar
Tranche Commitments, (viii) subject to Sections 2.04 and 2.11(b), the Dollar
Amount of the total Revolving Credit Exposures shall not exceed the aggregate
Revolving Commitments and (ix) subject to Section 2.04 and 2.11(b), the Dollar
Amount of the total outstanding Multicurrency Tranche Revolving Loans and
Multicurrency Tranche LC Exposure, in each case denominated in Foreign
Currencies, shall not exceed the Foreign Currency Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), including
automatic one-year renewals so long as the expiration date otherwise complies
with clause (ii) of this clause (c), and (ii) the date that is five (5) Business
Days prior to the 2020 Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or any Revolving Lender in respect of the
Tranche under which such Letter of Credit is issued (each such Revolving Lender,
an “Applicable Lender”), the Issuing Bank hereby grants to each Applicable
Lender, and each Applicable Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Applicable Lender’s
Applicable Percentage of the aggregate Dollar Amount available to be drawn under
such Letter of Credit; provided that on the 2018 Maturity Date, the
participations so granted and acquired by the 2018 Dollar Tranche Lenders and
the 2018 Multicurrency Tranche Lenders shall be reallocated to the 2020 Dollar
Tranche Lenders and the 2020 Multicurrency Tranche Lenders ratably in accordance
with such Revolving Lenders’ respective Revolving Commitments; provided further
that, to the extent such reallocation shall cause the Dollar Amount of the
Revolving Credit Exposures to exceed the Revolving Commitments, the Borrower
shall, on such date of reallocation, prepay Revolving Loans and cash
collateralize outstanding LC Exposure in an amount sufficient to eliminate any
such excess. In consideration and in furtherance of the foregoing, each
Applicable Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Applicable
Lender’s Applicable Percentage (after giving effect to the reallocation
provisions of this paragraph (d)) of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance

 

40



--------------------------------------------------------------------------------

whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of any of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than the Dollar Amount of $1,000,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.05 that such payment be financed with
(i) to the extent such LC Disbursement was made in Dollars, an ABR Revolving
Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan in Dollars in an
amount equal to such LC Disbursement or (ii) to the extent that such LC
Disbursement was made in a Foreign Currency, a Eurocurrency Revolving Borrowing
in such Foreign Currency in an amount equal to such LC Disbursement and, in each
case, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing,
Eurocurrency Revolving Borrowing or Swingline Loan, as applicable. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Applicable Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage (after giving effect to the reallocation provisions of
Section 2.06(d)) thereof. Promptly following receipt of such notice, each
Applicable Lender shall pay to the Administrative Agent its Applicable
Percentage (after giving effect to the reallocation provisions of
Section 2.06(d)) of the payment then due from the Borrower, in the same manner
as provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Applicable Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Applicable Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Applicable Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
an Applicable Lender pursuant to this paragraph to reimburse the Issuing Bank
for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement. If the
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, the Issuing Bank or any
Multicurrency Tranche Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Borrower shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the Issuing Bank or the relevant
Multicurrency Tranche Lender or (y) reimburse each LC Disbursement made in such
Foreign Currency in Dollars, in an amount equal to the Equivalent Amount,
calculated using the applicable Exchange Rates, on the date such LC Disbursement
is made, of such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be

 

41



--------------------------------------------------------------------------------

performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Applicable Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Applicable Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Applicable Lender to the extent of such payment.

 

42



--------------------------------------------------------------------------------

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Borrower is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. For the purposes of this
paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Borrower. The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b).
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in

 

43



--------------------------------------------------------------------------------

the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Term Loans shall be made as provided in Section 2.01(e); provided
further that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to (x) an account of the
Borrower maintained with the Administrative Agent in New York City or Chicago
and designated by the Borrower in the applicable Borrowing Request, in the case
of Loans denominated in Dollars and (y) an account of the Borrower in the
relevant jurisdiction and designated by the Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type and Class specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued. Notwithstanding any other provision of this
Section, the Borrower shall not be permitted to change the Class of any
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request signed by the Borrower) in the
case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type and Class resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit

 

44



--------------------------------------------------------------------------------

the Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and, in the case of a Borrowing consisting of Revolving Loans, whether
(subject to the requirements of Section 2.02(d)(ii)) such Borrowing is to be a
2018 Dollar Tranche Revolving Borrowing, 2018 Multicurrency Tranche Revolving
Borrowing, 2020 Dollar Tranche Revolving Borrowing or 2020 Multicurrency Tranche
Revolving Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month unless such Eurocurrency
Borrowing is or was repaid in accordance with Section 2.11. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing denominated in Dollars may be converted to or continued as
a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each Eurocurrency
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Borrowing with an Interest Period of one month.

SECTION 2.09. Termination, Reduction and Redesignation of Commitments.
(a) Unless previously terminated, (i) the Term Loan Commitments were fully
funded on the Original

 

45



--------------------------------------------------------------------------------

Effective Date, (ii) the 2018 Dollar Tranche Commitments and the 2018
Multicurrency Tranche Commitments shall terminate on the 2018 Maturity Date and
(iii) all other Commitments shall terminate on the 2020 Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments of any Class; provided that (i) each reduction of the
Revolving Commitments of any Class shall be in an amount that is an integral
multiple of $5,000,000 and not less than $25,000,000, (ii) the Borrower shall
not terminate or reduce the 2018 Dollar Tranche Commitments if, after giving
effect to any concurrent prepayment of the 2018 Dollar Tranche Revolving Loans
in accordance with Section 2.11, the total 2018 Dollar Tranche Revolving Credit
Exposures would exceed the aggregate 2018 Dollar Tranche Commitments, (iii) the
Borrower shall not terminate or reduce the 2020 Dollar Tranche Commitments if,
after giving effect to any concurrent prepayment of the 2020 Dollar Tranche
Revolving Loans in accordance with Section 2.11, the total 2020 Dollar Tranche
Revolving Credit Exposures would exceed the aggregate 2020 Dollar Tranche
Commitments, (iv) the Borrower shall not terminate or reduce the 2018
Multicurrency Tranche Commitments if, after giving effect to any concurrent
prepayment of the 2018 Multicurrency Tranche Revolving Loans in accordance with
Section 2.11, the Dollar Amount of the total 2018 Multicurrency Tranche
Revolving Credit Exposures would exceed the aggregate 2018 Multicurrency Tranche
Commitments and (v) the Borrower shall not terminate or reduce the 2020
Multicurrency Tranche Commitments if, after giving effect to any concurrent
prepayment of the 2020 Multicurrency Tranche Revolving Loans in accordance with
Section 2.11, the Dollar Amount of the total 2020 Multicurrency Tranche
Revolving Credit Exposures would exceed the aggregate 2020 Multicurrency Tranche
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments of any Class under paragraph
(b) of this Section at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the relevant Lenders of the contents thereof. Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments of any Class delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Other than
pursuant to the terms and conditions of Section 2.09, any termination or
reduction of the Revolving Commitments of any Class shall be permanent. Each
reduction of the Revolving Commitments of any Class shall be made ratably among
the Lenders of such Class in accordance with their respective Revolving
Commitments in respect of such Class; provided that if an Event of Default shall
have occurred and be continuing and one or more Letters of Credit or
unreimbursed LC Disbursements shall be outstanding, the Borrower shall not
terminate or reduce any Class of Revolving Commitments unless it shall
simultaneously and ratably reduce the other Classes of Revolving Commitments.

(d) The Borrower may, upon five (5) Business Days’ written notice (or such
shorter notice period as is approved by the Administrative Agent) to the
Administrative Agent, request (a “Redesignation Request”) that:

(i) the then existing 2018 Dollar Tranche Commitments be reduced by a specified
amount (such amount not to exceed the amount that would cause the then existing
2018 Dollar Tranche Commitments to be less than zero) and the 2020 Dollar
Tranche Commitments or the 2020 Multicurrency Tranche Commitments, as
applicable, be simultaneously and correspondingly increased by such specified
amount (a “Dollar Commitment Redesignation”) and

 

46



--------------------------------------------------------------------------------

in connection with such Dollar Commitment Redesignation, each of one or more
specified 2018 Revolving Lenders agrees to (A) reduce its then current 2018
Dollar Tranche Commitment to zero (such amount not to exceed the amount that
would cause its then existing 2018 Dollar Tranche Commitment to be less than
zero and the amount of such reduction, its “2018 Dollar Reduction Amount”) and
permanently and irrevocably terminate its 2018 Dollar Tranche Commitment and
(B) simultaneously with the reduction and termination of its 2018 Dollar Tranche
Commitment described in the foregoing clause (A), provide a 2020 Dollar Tranche
Commitment or a 2020 Multicurrency Tranche Commitment, as applicable, equal to
such 2018 Dollar Reduction Amount and cease to be a 2018 Dollar Tranche Lender
while simultaneously becoming a 2020 Dollar Tranche Lender or a 2020
Multicurrency Tranche Lender, as applicable, in each case for all purposes of
the Credit Agreement and the other Loan Documents; and/or

(ii) the then existing 2018 Multicurrency Tranche Commitments be reduced by a
specified amount (such amount not to exceed the amount that would cause the then
existing 2018 Multicurrency Tranche Commitments to be less than zero) and the
2020 Multicurrency Tranche Commitments or the 2020 Dollar Tranche Commitments,
as applicable, be simultaneously and correspondingly increased by such specified
amount (a “Multicurrency Commitment Redesignation”) and in connection with such
Multicurrency Commitment Redesignation, each of one or more specified 2018
Revolving Lenders agrees to (A) reduce its then current 2018 Multicurrency
Tranche Commitment to zero (such amount not to exceed the amount that would
cause its then existing 2018 Multicurrency Tranche Commitment to be less than
zero and the amount of such reduction, its “2018 Multicurrency Reduction
Amount”) and permanently and irrevocably terminate its 2018 Multicurrency
Tranche Commitment and (B) simultaneously with the reduction and termination of
its 2018 Multicurrency Tranche Commitment described in the foregoing clause (A),
provide a 2020 Multicurrency Tranche Commitment or a 2020 Dollar Tranche
Commitment, as applicable, equal to such 2018 Multicurrency Reduction Amount and
cease to be a 2018 Multicurrency Tranche Lender while simultaneously becoming a
2020 Multicurrency Tranche Lender or a 2020 Dollar Tranche Lender, as
applicable, in each case for all purposes of the Credit Agreement and the other
Loan Documents;

provided that (1) any such Redesignation Request shall be subject to the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) and shall be subject to the written approval of each 2018
Revolving Lender that is reducing its 2018 Dollar Tranche Commitment and/or its
2018 Multicurrency Tranche Commitment, as applicable, and simultaneously
providing a 2020 Dollar Tranche Commitment and/or a 2020 Multicurrency Tranche
Commitment, as applicable, in connection with such Redesignation Request, (2) in
connection with effectuating such Redemption Request, the Administrative Agent
shall, and is hereby authorized to, administer such reallocations, sales,
assignments, transfers (or other relevant actions in respect) of each Lender’s
Applicable Percentage of the relevant Class of Credit Exposure under the Credit
Agreement as are necessary in order that each relevant Class of Credit Exposure
with respect to such Lender reflects such Lender’s Applicable Percentage of such
Class of Credit Exposure under the Credit Agreement as modified by such
Redesignation Request, and the Borrower hereby agrees to compensate each Lender
for any and all losses, costs and expenses incurred by such Lender in connection
with the sale and assignment of any Eurocurrency Loans and the reallocations
described in this clause (2), in each case on the terms and in the manner set
forth in Section 2.16, and (3) any such Redesignation Request may only occur if,
after giving effect thereto (and the reallocations described in the foregoing
clause (2)), (i) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total 2018 Multicurrency Tranche Revolving Credit Exposures plus
the total 2020 Multicurrency Tranche Revolving Credit Exposures shall not exceed
the aggregate Multicurrency Tranche Commitments, (ii) subject to

 

47



--------------------------------------------------------------------------------

Sections 2.04 and 2.11(b), the Dollar Amount of the total 2018 Multicurrency
Tranche Revolving Credit Exposures shall not exceed the aggregate 2018
Multicurrency Tranche Commitments, (iii) subject to Sections 2.04 and 2.11(b),
the Dollar Amount of the total 2020 Multicurrency Tranche Revolving Credit
Exposures shall not exceed the aggregate 2020 Multicurrency Tranche Commitments,
(iv) the sum of the total 2018 Dollar Tranche Revolving Credit Exposures plus
the total 2020 Dollar Tranche Revolving Credit Exposures shall not exceed the
aggregate Dollar Tranche Commitments, (v) the total 2018 Dollar Tranche
Revolving Credit Exposures shall not exceed the aggregate 2018 Dollar Tranche
Commitments, (vi) the total 2020 Dollar Tranche Revolving Credit Exposures shall
not exceed the aggregate 2020 Dollar Tranche Commitments, (vii) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of the total Revolving Credit
Exposures shall not exceed the aggregate Revolving Commitments and (vii) subject
to Section 2.04 and 2.11(b), the Dollar Amount of the total outstanding
Multicurrency Tranche Revolving Loans and Multicurrency Tranche LC Exposure, in
each case denominated in Foreign Currencies, shall not exceed the Foreign
Currency Sublimit.

Upon the effectiveness of a Redesignation Request, the Administrative Agent
shall notify the Lenders thereof, and the applicable Revolving Commitments shall
be adjusted as contemplated thereby on the date of such effectiveness.

No 2018 Revolving Lender shall be committed to decrease its 2018 Dollar Tranche
Commitment and/or its 2018 Multicurrency Tranche Commitment and to then provide
a 2020 Dollar Tranche Commitment and/or a 2020 Multicurrency Tranche Commitment
in respect of any exercise by the Borrower pursuant to this Section 2.09,
without the consent of such Lender in its sole discretion.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each 2018 Dollar Tranche Lender and each 2018 Multicurrency
Tranche Lender the then unpaid principal amount of each 2018 Dollar Tranche
Revolving Loan and each 2018 Multicurrency Tranche Revolving Loan, respectively,
on the 2018 Maturity Date in the currency of such Loan, (ii) to the
Administrative Agent for the account of each 2020 Dollar Tranche Lender and each
2020 Multicurrency Tranche Lender the then unpaid principal amount of each 2020
Dollar Tranche Revolving Loan and each 2020 Multicurrency Tranche Revolving
Loan, respectively, on the 2020 Maturity Date in the currency of such Loan and
(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the 2020 Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two (2) Business Days after such Swingline Loan is made; provided that
on each date that a Dollar Tranche Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding. To the extent not previously
repaid, all unpaid Term Loans shall be paid in full in Dollars by the Borrower
on the Restatement Effective Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

48



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 12:00 noon, Local Time, three (3) Business Days (in the case of a
Eurocurrency Borrowing denominated in Dollars) or four (4) Business Days (in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency), in each
case before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, New York City time, one (1) Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing and each voluntary prepayment
of a Term Loan Borrowing shall be applied ratably to the Term Loans included in
the prepaid Term Loan Borrowing in such order of application as directed by the
Borrower. Prepayments shall be accompanied by (i) accrued interest to the extent
required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures of any Class (calculated, with respect to those
Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) exceeds the aggregate
Revolving Commitments of such Class or (B) the sum of the aggregate principal
Dollar Amount of all of the outstanding 2018 Multicurrency Tranche Revolving
Credit Exposures denominated in Foreign Currencies plus all of the outstanding
2020 Multicurrency Tranche Revolving Credit Exposures denominated in Foreign
Currencies (collectively, the “Foreign Currency Exposure”) (so calculated), as
of the most recent Computation Date with respect to each such Credit Event,
exceeds the Foreign Currency Sublimit or (ii) solely as a result of fluctuations
in currency exchange rates, (A) the sum of the aggregate principal Dollar

 

49



--------------------------------------------------------------------------------

Amount of all of the 2018 Multicurrency Tranche Revolving Credit Exposures (so
calculated) exceeds 105% of the aggregate 2018 Multicurrency Tranche
Commitments, (B) the sum of the aggregate principal Dollar Amount of all of the
2020 Multicurrency Tranche Revolving Credit Exposures (so calculated) exceeds
105% of the aggregate 2020 Multicurrency Tranche Commitments or (C) the Foreign
Currency Exposure, as of the most recent Computation Date with respect to each
such Credit Event, exceeds 105% of the Foreign Currency Sublimit, the Borrower
shall in each case immediately repay Borrowings or cash collateralize LC
Exposure in an account with the Administrative Agent pursuant to
Section 2.06(j), as applicable, in an aggregate principal amount sufficient to
cause (x) the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) of each Class to be less than or equal to the aggregate Revolving
Commitments of such Class and (y) the Foreign Currency Exposure to be less than
or equal to the Foreign Currency Sublimit, as applicable.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Original
Effective Date to but excluding the date on which the Revolving Commitment of
such Lender terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Revolving Commitment terminates, then such
commitment fee shall continue to accrue on the average daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Revolving Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the Original Effective Date;
provided that any commitment fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Original Effective Date to but excluding the later of the date
on which such Revolving Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure and (ii) to the Issuing Bank
for its own account a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily Dollar Amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit issued by the Issuing Bank during the period from and
including the Original Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Original Effective Date; provided that all such fees shall be payable on the
date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual

 

50



--------------------------------------------------------------------------------

number of days elapsed (including the first day but excluding the last day).
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the applicable Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the 2018 Availability Period or the
2020 Availability Period, as applicable), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. (a) If at the time that the
Administrative Agent shall seek to determine the LIBOR Screen Rate on the
Quotation Day for any Interest Period for a Eurocurrency Borrowing, the LIBOR
Screen Rate shall not be available for such Interest Period and/or

 

51



--------------------------------------------------------------------------------

for the applicable currency with respect to such Eurocurrency Borrowing for any
reason, and the Administrative Agent shall reasonably determine that it is not
possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the Reference Bank Rate
shall be the LIBO Rate for such Interest Period for such Eurocurrency Borrowing;
provided that if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
however, that if less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the LIBO Rate for such
Eurocurrency Borrowing, (i) if such Borrowing shall be requested in Dollars,
then such Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate
and (ii) if such Borrowing shall be requested in any Foreign Currency, the LIBO
Rate shall be equal to the cost to each Lender to fund its pro rata share of
such Eurocurrency Borrowing (from whatever source and using whatever
methodologies as such Lender may select in its reasonable discretion, such rate,
the “COF Rate”).

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means
(including, without limitation, by means of an Interpolated Rate) do not exist
for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for a
Loan in the applicable currency or for the applicable Interest Period; or

(ii) the Administrative Agent is advised by the Majority in Interest of the
Lenders of any Class that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period or the applicable Agreed Currency;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and, unless repaid, (A) in the case of a Eurocurrency Borrowing denominated in
Dollars, such Borrowing shall be made as an ABR Borrowing and (B) in the case of
a Eurocurrency Borrowing denominated in a Foreign Currency, such Eurocurrency
Borrowing shall be repaid on the last day of the then current Interest Period
applicable thereto, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and
(iii) if any Borrowing Request requests a Eurocurrency Revolving Borrowing
denominated in a Foreign Currency, then the LIBO Rate for such Eurocurrency
Borrowing shall be the COF Rate); provided that if the circumstances giving rise
to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted provided further that upon receipt of such notice
from the Administrative Agent, the Borrower may revoke any pending request for
such Eurodollar Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

 

52



--------------------------------------------------------------------------------

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Recipient of making, continuing, converting into or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to such Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Recipient hereunder, whether of principal, interest or otherwise
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency), then the Borrower will pay to such Recipient such additional
amount or amounts as will compensate such Recipient for such additional costs
incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the calculation of the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

53



--------------------------------------------------------------------------------

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or the CAM Exchange, then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense to such Lender attributable to such event. Such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the eurocurrency market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within thirty (30) days
after receipt thereof.

SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by applicable law. If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding of
Indemnified Taxes applicable to additional amounts payable under this Section),
the applicable Recipient receives the amount it would have received had no such
withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with any Loan Document (including amounts paid or payable under this
Section 2.17(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(d) shall be paid within ten (10) days after the Recipient delivers
to the Borrower a certificate stating the amount of any Indemnified Taxes so
paid or payable by such Recipient and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

 

54



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent or the applicable Loan Party (as
applicable) in connection with any Loan Document and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.17(e) shall be paid within ten (10) days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times prescribed by law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A) through (E) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within ten (10) days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable

 

55



--------------------------------------------------------------------------------

payments under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, and (2) a certificate substantially in the
form of Exhibit G-1 (a “U.S. Tax Certificate”) to the effect that such Lender is
not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership) (1) an IRS
Form W-8IMY on behalf of itself, (2) a certificate substantially in the form of
Exhibit G-2 or Exhibit G-3 and (3) the relevant forms prescribed in clauses (A),
(B), (C), (D) and (F) of this paragraph (f)(ii) that would be required of each
such beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender; provided, however, that if the Lender is a partnership
and one or more of its partners are claiming the exemption for portfolio
interest under Section 881(c) of the Code, such Lender may provide a U.S. Tax
Certificate in substantially the form of Exhibit G-4 on behalf of such partners;
or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to Sections 1471 through 1474 of the Code after the
Restatement Effective Date.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the

 

56



--------------------------------------------------------------------------------

indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.

(i) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Restatement Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency,
12:00 noon, Local Time, in the city of the Administrative Agent’s Eurocurrency
Payment Office for such currency, in each case on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 10 South Dearborn Street, 7th Floor,
Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or the Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by the Borrower
hereunder in such currency shall instead be made when due in

 

57



--------------------------------------------------------------------------------

Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the Borrower
takes all risks of the imposition of any such currency control or exchange
regulations.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other similarly situated
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant

 

58



--------------------------------------------------------------------------------

Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the relevant Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the relevant Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

59



--------------------------------------------------------------------------------

SECTION 2.20. Expansion Option. The Borrower may from time to time elect to
increase the total 2020 Dollar Tranche Commitments or the total 2020
Multicurrency Tranche Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$10,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed $300,000,000.
The Borrower may arrange for any such increase or tranche to be provided by one
or more Lenders (each Lender so agreeing to an increase in its 2020 Dollar
Tranche Commitment or 2020 Multicurrency Tranche Commitment, or to participate
in such Incremental Term Loans, an “Increasing Lender”), or by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”; provided that no Ineligible
Institution may be an Augmenting Lender), which agree to increase their existing
Revolving Commitments of the applicable Class, or to participate in such
Incremental Term Loans, or provide new Revolving Commitments of the applicable
Class, as the case may be; provided that (i) each Augmenting Lender, shall be
subject to the approval of the Borrower and the Administrative Agent and
(ii) (x) in the case of an Increasing Lender, the Borrower and such Increasing
Lender execute an agreement substantially in the form of Exhibit C hereto, and
(y) in the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D hereto. No consent
of any Lender (other than the Lenders participating in the increase or any
Incremental Term Loan) shall be required for any increase in Revolving
Commitments or Incremental Term Loan pursuant to this Section 2.20. Increases
and new Revolving Commitments and Incremental Term Loans created pursuant to
this Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Revolving Commitments of any Class (or in the
Revolving Commitment of any Lender) or tranche of Incremental Term Loans shall
become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower and (B) the Borrower shall be in compliance (on a Pro Forma
Basis) with the covenants contained in Section 6.11 and (ii) the Administrative
Agent shall have received documents consistent with those delivered on the
Restatement Effective Date as to the corporate power and authority of the
Borrower to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Revolving Commitments of any Class or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders of such Class, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of such Class of all the Lenders to equal its Applicable
Percentage of such Class, as applicable, of such outstanding Revolving Loans of
such Class, and (ii) except in the case of any Incremental Term Loans, the
Borrower shall be deemed to have repaid and reborrowed all outstanding Revolving
Loans of such Class as of the date of any increase in the Revolving Commitments
of such Class (with such reborrowing to consist of the Types of Revolving Loans
of such Class, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrower pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank

 

60



--------------------------------------------------------------------------------

pari passu in right of payment with the Revolving Loans and the initial Term
Loans, (b) shall not mature earlier than the 2020 Maturity Date (but may have
amortization prior to such date) and (c) shall be treated substantially the same
as (and in any event no more favorably than) the Revolving Loans and the initial
Term Loans; provided that (i) the terms and conditions applicable to any tranche
of Incremental Term Loans maturing after the 2020 Maturity Date may provide for
material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the 2020 Maturity Date and
(ii) the Incremental Term Loans may be priced differently than the Revolving
Loans and the initial Term Loans. Incremental Term Loans may be made hereunder
pursuant to an amendment or restatement (an “Incremental Term Loan Amendment”)
of this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Revolving Commitment hereunder, or provide
Incremental Term Loans, at any time. No Lender shall be committed to increase
its Revolving Commitment and/or to provide any portion of any Incremental Term
Loans in respect of any exercise by the Borrower pursuant to this Section 2.20
without the consent of such Lender.

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

 

61



--------------------------------------------------------------------------------

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders or a Majority in
Interest of any Class of Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided, that, except as otherwise provided in Section 9.02,
this clause (b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) so long as no Event of Default has occurred and is continuing, (1) all or
any part of the Swingline Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders that are Multicurrency Tranche
Lenders (the “Non-Defaulting Multicurrency Tranche Lenders”) in accordance with
their respective Multicurrency Tranche Percentages (after giving effect to the
reallocation provisions of Section 2.05(c)) but only to the extent the (A) the
sum of all Non-Defaulting Multicurrency Tranche Lenders’ Multicurrency Tranche
Revolving Credit Exposures does not exceed the total of all Non-Defaulting
Multicurrency Tranche Lenders’ Multicurrency Tranche Commitments and (B) each
Non-Defaulting Multicurrency Tranche Lender’s Multicurrency Tranche Revolving
Credit Exposure does not exceed such Non-Defaulting Multicurrency Tranche
Lender’s Multicurrency Tranche Commitment; (2) all or any part of the Dollar
Tranche LC Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders that are Dollar Tranche Lenders (the “Non-Defaulting
Dollar Tranche Lenders”) in accordance with their respective Dollar Tranche
Percentages (after giving effect to the reallocation provisions of
Section 2.06(d)) but only to the extent (A) the sum of all Non-Defaulting Dollar
Tranche Lenders’ Dollar Tranche Revolving Credit Exposures does not exceed the
total of all Non-Defaulting Dollar Tranche Lenders’ Dollar Tranche Commitments
and (B) each Non-Defaulting Dollar Tranche Lender’s Dollar Tranche Revolving
Credit Exposure does not exceed such Non-Defaulting Dollar Tranche Lender’s
Dollar Tranche Commitment; and (3) all or any part of the Multicurrency Tranche
LC Exposure of such Defaulting Lender shall be reallocated among the
Non-Defaulting Multicurrency Tranche Lenders in accordance with their respective
Multicurrency Tranche Percentages (after giving effect to the reallocation
provisions of Section 2.06(d)) but only to the extent (A) the sum of all
Non-Defaulting Multicurrency Tranche Lenders’ Multicurrency Tranche Revolving
Credit Exposures does not exceed the total of all Non-Defaulting Multicurrency
Tranche Lenders’ Multicurrency Tranche Commitments and (B) each Non-Defaulting
Multicurrency Tranche Lender’s Multicurrency Tranche Revolving Credit Exposure
does not exceed such Non-Defaulting Multicurrency Tranche Lender’s Multicurrency
Tranche Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

62



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages (after giving effect to the
reallocation provisions of Sections 2.05(c) and 2.06(d)); and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the Original Effective Date and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Dollar Tranche Revolving Loans of the other Lenders
(other than Swingline Loans) and/or Multicurrency Tranche Revolving Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower and the
other Loan Parties is duly organized, validly existing and in good standing
under the laws of the jurisdiction of

 

63



--------------------------------------------------------------------------------

its organization, has all requisite power and authority to carry on its business
as now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required. Schedule 3.01 to the
Disclosure Letter identifies each Subsidiary as of the Original Effective Date,
noting whether such Subsidiary is a Material Subsidiary, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Borrower and the other Subsidiaries and, if such percentage is not
100% (excluding directors’ qualifying shares as required by law or shares held
by nominees on behalf of the Borrower or any Subsidiary as required by law), a
description of each class issued and outstanding. All of the outstanding shares
of capital stock and other equity interests of each Material Subsidiary are
validly issued and outstanding and fully paid and nonassessable and all such
shares and other equity interests indicated on Schedule 3.01 to the Disclosure
Letter as owned by the Borrower or another Subsidiary are owned, beneficially
and of record, by the Borrower or any Subsidiary free and clear of all Liens,
other than Liens created under the Pledge Agreements. There are no outstanding
commitments or other obligations of any Material Subsidiary to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Material Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions on the part of such Loan Parties and, if
required, actions by equity holders of such Loan Parties. The Loan Documents to
which each Loan Party is a party have been duly executed and delivered by such
Loan Party and constitute a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority by any Loan Party, except such as have
been obtained or made and are in full force and effect or as may be required in
connection with any Pledge Agreement, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any Loan Party or any order of any Governmental Authority binding on
any Loan Party, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon the Borrower or any
Loan Party or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any Loan Party, and (d) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any Loan
Party, other than Liens created under the Pledge Agreements.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity (in the case of clause (i) only) and
cash flows (i) as of and for the fiscal year ended March 31, 2014 reported on by
Ernst & Young LLP, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended December 31, 2014,
certified by one of its Financial Officers (which certification is included in
the exhibits to the Company’s Quarterly Report on Form 10-Q for the fiscal
quarter ended December 31, 2014). Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

 

64



--------------------------------------------------------------------------------

(b) Since March 31, 2014, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and, to the Borrower’s knowledge, the use thereof by
the Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against the Borrower or any of its Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(c) There are no strikes, lockouts or slowdowns against the Borrower or any of
its Subsidiaries pending or, to their knowledge, threatened in writing. The
hours worked by and payments made to employees of the Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law relating to such matters,
except to the extent such violations, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. All material
payments due from the Borrower or any of its Subsidiaries, or for which any
claim may be made against the Borrower or any of its Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as liabilities on the books of the Borrower or such Subsidiary,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Borrower or any of its Subsidiaries is bound.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority (including, without limitation, the Office of Foreign
Assets Control, Department of Treasury) applicable to it or its property
(including, without limitation, the “Act” defined in Section 9.13) and all
indentures, agreements and other instruments binding upon it or its property,
except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

65



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. When taken together with the Borrower’s filings with
the SEC, the Borrower has disclosed to the Lenders all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither the Information Memorandum nor any of the other written reports,
financial statements, certificates or other written information (other than
general market or economic data) furnished by or on behalf of the Borrower or
any Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), when taken together with the
Borrower’s filings with the SEC, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that
forecasts and projections are subject to contingencies and no insurance can be
given that any forecast or projection will be realized).

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. Security Interest in Pledged Equity. The provisions of the Pledge
Agreements create legal and valid Liens on all the Pledged Equity in favor of
the Administrative Agent, for the benefit of the Secured Parties, and (i) when
financing statements or other filings in appropriate form with respect to the
applicable Loan Parties are filed in the appropriate offices in the appropriate
jurisdictions and (ii) upon the taking of possession or control by the
Administrative Agent of the Pledged Equity with respect to which a security
interest may be perfected only by possession or control, such Liens constitute
perfected and continuing Liens on the Pledged Equity, securing the Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Pledged Equity except in the case of
Permitted Encumbrances, to the extent any such Permitted Encumbrances would have
priority over the Liens in favor of the Administrative Agent pursuant to any
applicable law.

 

66



--------------------------------------------------------------------------------

SECTION 3.16. Sanctions Laws and Regulations. None of the Borrower, or to the
Borrower’s knowledge any of its directors, officers, brokers or other agents
acting or benefiting in any capacity in connection with this Agreement, or any
of the Borrower’s Affiliates is a Designated Person.

ARTICLE IV

Conditions

SECTION 4.01. Effectiveness. The effectiveness of the amendment and restatement
of the Existing Credit Agreement in the form of this Agreement is subject to the
satisfaction of the conditions precedent set forth in Section 3 of the Amendment
and Restatement Agreement.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable; except, in each case, to the extent any such
representation or warranty specifically refers to an earlier date, in which case
it shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or otherwise
become subject to cash collateralization or other arrangements reasonably
satisfactory to the Administrative Agent) and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

 

67



--------------------------------------------------------------------------------

(a) within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by the date that the Annual Report on Form 10-K of the Borrower
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.11 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default under Section 6.11
(which certificate may be limited to the extent required by accounting rules or
guidelines);

(e) as soon as available, but in any event not later than May 31 of each year, a
copy of the plan and forecast (including a projected consolidated balance sheet,
income statement and cash flow statement) of the Borrower and its Subsidiaries
for each quarter of such fiscal year of the Borrower in form reasonably
satisfactory to the Administrative Agent;

(f) promptly after the same become publicly available, copies of all periodic
and other reports and proxy statements filed by the Borrower or any Subsidiary
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of said Commission; and

 

68



--------------------------------------------------------------------------------

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to clauses (a), (b) and (f)of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Borrower shall upon request provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies or links to
access such documents) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the compliance certificates required by clause (c) of this Section 5.01 to
the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Borrower or any Subsidiary
thereof that could reasonably be expected to result in a Material Adverse
Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made in all material respects and
sufficient to prepare financial statements in accordance with GAAP. The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested (but not more than once per fiscal year unless an
Event of Default exists). The Borrower acknowledges that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Borrower and its Subsidiaries’
assets for internal use by the Administrative Agent and the Lenders.
Notwithstanding the foregoing, neither the Borrower nor its Subsidiaries shall
be required to disclose or discuss, or permit the inspection, examination or
making of extracts of, any document, book, record or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent,
such Lender or their representatives is then prohibited by applicable law or any
agreement binding on Borrower or its Subsidiaries or (iii) is protected from
disclosure by the attorney-client privilege or the attorney work product
privilege.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes (including
working capital, Permitted Acquisitions, capital expenditures, repurchases of
stock and repayments of Indebtedness, in each case to the extent permitted under
this Agreement), of the Borrower and its Subsidiaries. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 5.09. Subsidiary Guaranty. As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person qualifies independently as, or is
designated by the Borrower or the Administrative Agent as, a Subsidiary
Guarantor pursuant to the definition of “Material Domestic Subsidiary” or
otherwise, the Borrower shall provide the Administrative Agent with written
notice thereof setting forth information in reasonable detail describing the
material assets of such Person and shall cause each such Material Domestic
Subsidiary to deliver to the Administrative Agent a joinder to the Subsidiary
Guaranty (in the form contemplated thereby) pursuant to which such Subsidiary
agrees to be bound by the terms and provisions thereof, such Subsidiary Guaranty
to be accompanied by appropriate corporate resolutions, other corporate
documentation and legal opinions in form and substance reasonably satisfactory
to the Administrative Agent and its counsel (provided, that it is understood and
agreed that no Affected Domestic Subsidiary shall be required to become a
Subsidiary Guarantor pursuant to this Section).

 

70



--------------------------------------------------------------------------------

SECTION 5.10. Pledge Agreements. The Borrower shall execute or cause to be
executed, by no later than sixty days (or such later date as is agreed to by the
Administrative Agent in its reasonable discretion) after the date on which any
First Tier Foreign Subsidiary would qualify as a Material Foreign Subsidiary, a
Pledge Agreement in favor of the Administrative Agent for the benefit of the
Secured Parties with respect to 65% of all of the outstanding Equity Interests
of such Pledge Subsidiary; provided that no such pledge, mortgage or charge of
the Equity Interests of a Pledge Subsidiary shall be required hereunder to the
extent the Administrative Agent and its counsel reasonably determine that, in
light of the cost and expense associated therewith, such pledge, mortgage or
charge would not provide material Pledged Equity for the benefit of the Secured
Parties pursuant to legally binding, valid and enforceable Pledge Agreements.
The Borrower further agrees to deliver to the Administrative Agent all such
Pledge Agreements, together with appropriate corporate resolutions and other
documentation (including legal opinions, the stock certificates representing the
Equity Interests subject to such pledge, stock powers with respect thereto
executed in blank, and such other documents as shall be reasonably requested to
perfect the Lien of such pledge) in each case in form and substance reasonably
satisfactory to the Administrative Agent, and in a manner that the
Administrative Agent shall be reasonably satisfied that it has a first priority
perfected pledge of or charge over the Pledged Equity related thereto.
Notwithstanding the foregoing, the parties hereto acknowledge and agree that no
Pledge Agreement in respect of the pledge of Equity Interests of a Pledge
Subsidiary shall be required until the date that occurs sixty (60) days after
the Original Effective Date (or such later date as is agreed to by the
Administrative Agent in its reasonable discretion).

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or otherwise become subject to
cash collateralization or other arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Bank) and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Obligations;

(b) Indebtedness existing on the Original Effective Date (or, in the case of any
revolving credit facility, available to be drawn) and set forth in Schedule 6.01
to the Disclosure Letter and extensions, refinancings, renewals and replacements
of any such Indebtedness with Indebtedness of a similar type that does not
increase the outstanding principal amount thereof (or, in the case of any
revolving credit facility, does not increase the maximum principal amount
available to be drawn thereunder), except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such extensions, renewals, refinancings or
replacements;

 

71



--------------------------------------------------------------------------------

(c) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
provided that Indebtedness of any Subsidiary that is not a Loan Party to any
Loan Party shall be subject to the limitations set forth in Section 6.04(d);

(d) Guarantees by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary;

(e) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets (and any additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within one hundred
eighty (180) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $75,000,000 at any time outstanding;

(f) Indebtedness as an account party in respect of trade or standby letters of
credit, bank guarantees or bankers’ acceptances;

(g) Indebtedness secured by a Lien on any asset of the Borrower or any
Subsidiary; provided that the aggregate outstanding principal amount of
Indebtedness permitted by this clause (g) shall not in the aggregate exceed
$30,000,000 at any time;

(h) unsecured Indebtedness in an aggregate principal amount not exceeding
$100,000,000 at any time outstanding; provided that the aggregate principal
amount of Indebtedness of Subsidiaries that are not Loan Parties permitted by
this clause (h) shall not exceed $75,000,000 at any time outstanding;

(i) Indebtedness with respect to surety, appeal, indemnity, performance or other
similar bonds in the ordinary course of business or with respect to agreements
providing for indemnification, adjustment of purchase price, earn-out payments,
earnest money or similar obligations in connection with any Permitted
Acquisitions, dispositions permitted by Section 6.03 or other uses provided for
in clause (d) of the definition of Permitted Encumbrances;

(j) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds or from the endorsement of instruments for
collection in the ordinary course of business;

(k) Indebtedness arising in connection with customary cash management services
and from the honoring by a bank or financial institution of a check, draft or
similar instrument drawn against insufficient funds, in each case in the
ordinary course of business; provided that such Indebtedness is extinguished
within five (5) Business Days after its incurrence;

(l) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business;

(m) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply agreements, in each case
incurred in the ordinary course of business;

 

72



--------------------------------------------------------------------------------

(n) customary indemnification obligations pursuant to factoring or similar
arrangements permitted pursuant to Section 6.03(xii);

(o) Indebtedness of any Person that becomes a Subsidiary after the Original
Effective Date pursuant to a Permitted Acquisition; provided that such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary; and

(p) Indebtedness consisting of obligations under repurchase agreements.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances and Liens created under the Loan Documents;

(b) any Lien on any property or asset (and any additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof) of the Borrower
or any Subsidiary existing on the Original Effective Date and set forth in
Schedule 6.02 to the Disclosure Letter; provided that (i) such Lien shall not
apply to any other property or asset (other than any additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Original Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof (plus any accrued and unpaid interest and premium payable by the
terms of such obligations thereon and other reasonable amounts paid, and fees
and expenses reasonably incurred, in connection with such extensions, renewals,
refinancings or replacements);

(c) any Lien existing on any property or asset (and any additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) prior to
the acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset (and any additions, accessions, parts, improvements and
attachments thereto and the proceeds thereof) of any Person that becomes a
Subsidiary after the Original Effective Date prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets (other than any additions, accessions, parts, improvements
and attachments thereto and the proceeds thereof) of the Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof (plus any
accrued and unpaid interest and premium payable by the terms of such obligations
thereon and other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such extensions, renewals, refinancing or
replacements);

(d) Liens on fixed or capital assets (and any additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof) acquired,
constructed or improved by the Borrower or any Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01 or incurred by the Borrower, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within one hundred eighty
(180) days after such acquisition or the completion of such construction or
improvement, (iii) the

 

73



--------------------------------------------------------------------------------

Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets (other than any additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) of the
Borrower or any Subsidiary;

(e) Liens arising as a matter of law or created in the ordinary course of
business in the nature of (i) normal and customary rights of setoff and bankers’
liens upon deposits of cash in favor of banks or other depository institutions
and (ii) Liens securing reasonable and customary fees for services in favor of
banks, securities intermediaries or other depository institutions;

(f) Liens on any cash earnest money deposit made by the Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement that
is not prohibited by this Agreement;

(g) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
Indebtedness not otherwise prohibited under this Agreement;

(h) deposits as security for contested taxes or contested import or customs
duties;

(i) Liens representing the interest or title of a lessor, licensor, sublicensor
or sublessor;

(j) Liens securing any overdraft and related liabilities arising from treasury,
depository or cash management services or automated clearing house transfers of
funds;

(k) any encumbrance or restriction with respect to the transfer of the Equity
Interests in any joint venture or similar arrangement pursuant to the terms
thereof;

(l) Liens on specific items of inventory or other goods and the proceeds thereof
securing obligations in respect of documentary letters of credit or bankers’
acceptances issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business to facilitate the purchase, shipment or
storage of such inventory or other goods;

(m) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the State of New York
(or, if applicable, the corresponding section of the Uniform Commercial Code in
effect in the relevant jurisdiction), in each case covering only the items being
collected upon;

(n) Liens arising from precautionary Uniform Commercial Code filings or similar
filings relating to operating leases;

(o) assignments of the right to receive income effected as part of the sale of a
Subsidiary or a business unit that is otherwise permitted pursuant to
Section 6.03;

(p) Liens securing obligations permitted under Section 6.01(p) (or any
Indebtedness of the Borrower consisting of obligations described in
Section 6.01(p)); provided that such liens shall apply to such investments
against which such obligations are incurred, together with the income and
proceeds thereof; and

 

74



--------------------------------------------------------------------------------

(q) Liens on assets of the Borrower and its Subsidiaries not otherwise permitted
above so long as the aggregate principal amount of the Indebtedness and other
obligations subject to such Liens does not at any time exceed $40,000,000.

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets (including pursuant to a Sale and Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing:

(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;

(ii) (A) any Subsidiary may merge into a Loan Party in a transaction in which
the surviving entity is such Loan Party or in which such surviving entity
becomes a Loan Party (provided that any such merger involving the Borrower must
result in the Borrower as the surviving entity), and (B) any Subsidiary that is
not a Loan Party may merge or consolidate with or into any other Subsidiary that
is not a Loan Party;

(iii) (A) any Loan Party may sell, transfer, lease or otherwise dispose of its
assets to any other Loan Party and (B) any Subsidiary that is not a Loan Party
may sell, transfer, lease or otherwise dispose of its assets to any Loan Party
or another Subsidiary that is not a Loan Party and (C) any Loan Party may sell,
transfer, lease or otherwise dispose of its assets to a Subsidiary that is not a
Loan Party in the ordinary course of business and at fair market value (as
reasonably determined by the Borrower) or in an aggregate amount not to exceed
$40,000,000 in any fiscal year of the Borrower;

(iv) the Borrower and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) (1) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice and (2) dispose of obsolete or worn out property, including involuntary
loss, damage or destruction of property, (C) enter into licenses of technology
in the ordinary course of business (including, intercompany licensing of
intellectual property between the Borrower and any Subsidiary and between
Subsidiaries in connection with cost-sharing arrangements, distribution,
marketing, make-sell or other similar arrangements), and (D) make any other
sales, transfers, leases or dispositions that, together with all other property
of the Borrower and its Subsidiaries previously leased, sold or disposed of as
permitted by this clause (D) (1) does not exceed $150,000,000 during any fiscal
year of the Borrower and (2) does not exceed an aggregate amount of $450,000,000
during the term of this Agreement;

(v) (A) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (B) any Subsidiary that is a Loan Party may liquidate or dissolve to
facilitate internal reorganizations;

(vi) the Borrower and its Subsidiaries may consummate Permitted Acquisitions;

(vii) the Borrower and its Subsidiaries may consummate Sale and Leaseback
Transactions that are otherwise permitted by Section 6.01(e) and
Section 6.02(d);

 

75



--------------------------------------------------------------------------------

(viii) the sale or discount, in each case without recourse, of account
receivables arising in the ordinary course of business shall be permitted but
only in connection with the compromise or collection thereof;

(ix) to the extent constituting a transfer or disposition, (A) the making of any
Investment permitted pursuant to Section 6.04 and (B) the creation, incurrence
or assumption of any Lien permitted under Section 6.02 shall be permitted;

(x) the use, transfer or disposition of cash or Permitted Investments in a
manner that is not prohibited by the terms of this Agreement shall be permitted;

(xi) the Borrower and its applicable Subsidiaries may transfer to any Subsidiary
any property acquired pursuant to a Permitted Acquisition to facilitate internal
reorganizations; and

(xii) sales, transfers or other dispositions of assets acquired pursuant to a
Permitted Acquisition that in the judgment of the Borrower’s management are not
necessary or desirable to carry out the Borrower’s business plans, to the extent
binding agreements or letters of intent providing for such sales, transfers or
other dispositions are entered into within 12 months after the acquisition of
such assets.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

(c) The Borrower will not, nor will it permit any of its Subsidiaries to, change
its fiscal year for GAAP purposes from the basis in effect on the Original
Effective Date; provided, that any Subsidiary acquired after the Original
Effective Date may change its fiscal year for GAAP purposes to correspond with
the Borrower’s fiscal year.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Subsidiary prior to such merger or
consolidation) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any Indebtedness
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any Person or any assets of any other Person constituting a
business unit (each, an “Investment”), except:

(a) Investments constituting Permitted Investments at the time made and
Investments existing as of the Original Effective Date and set forth in Schedule
6.04 to the Disclosure Letter and any Investments to be made pursuant to
existing written commitments and set forth in Schedule 6.04 to the Disclosure
Letter;

(b) Permitted Acquisitions, including the formation of any Subsidiary in
connection with such Permitted Acquisition and the capitalization of such
Subsidiary whether by capital contribution or intercompany loans;

(c) investments by the Borrower and its Subsidiaries existing on the Original
Effective Date in the Equity Interests of its Subsidiaries;

 

76



--------------------------------------------------------------------------------

(d) investments, loans or advances made by the Borrower in or to any Subsidiary
and made by any Subsidiary in or to the Borrower or any other Subsidiary
(provided that not more than an aggregate amount equal to 10% of the Borrower’s
Consolidated Total Assets (determined as of the most recently ended fiscal
quarter of the Borrower prior to each investment, loan or advance made pursuant
to this clause (d), with such determination to remain in effect until the next
such investment, loan or advance) in investments, loans or advances or capital
contributions may be made and remain outstanding, at any time, by Loan Parties
to Subsidiaries which are not Loan Parties);

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable (including intercompany receivables and intercompany charges of
expenses) or notes receivable arising from the grant of trade credit in the
ordinary course of business and any prepayments and other credits to suppliers
or vendors made in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss or
in connection with a bankruptcy or reorganization;

(g) Investments arising out of the receipt of non-cash consideration for any
disposition permitted by Section 6.03 and any Investments that consist of or
result from any merger or consolidation permitted by Section 6.03;

(h) advances to officers, directors and employees of the Borrower and
Subsidiaries made in the ordinary course of business and substantially
consistent with past practice for travel, entertainment, relocation, commission
advances and analogous ordinary business purposes;

(i) Investments arising under any Swap Agreement permitted pursuant to
Section 6.05;

(j) to the extent constituting Investments, pledges and deposits permitted
pursuant to clauses (c) and (d) of the definition of Permitted Encumbrances;

(k) Investments of any Person that becomes a Subsidiary after the Original
Effective Date, provided that (i) such Investments exist at the time that such
Person becomes a Subsidiary and (ii) such Investments were not made in
anticipation of such Person becoming a Subsidiary; and

(l) any other investment, loan or advance (other than acquisitions) so long as
the aggregate outstanding amount of all such investments, loans and advances
does not exceed 10% of the Borrower’s Consolidated Total Assets (determined as
of the most recently ended fiscal quarter of the Borrower prior to each
investment, loan or advance made pursuant to this clause (l), which such
determination to remain in effect until the next such investment, loan or
advance).

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary and (c) the Borrower may enter into, and perform its obligations
under, Permitted Call Spread Swap Agreements.

 

77



--------------------------------------------------------------------------------

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned (other than
directors’ qualifying shares as required by law or shares held by nominees on
behalf of the Borrower or any Subsidiary as required by law) Subsidiaries not
involving any other Affiliate that is not a Subsidiary, (c) any Restricted
Payment permitted by Section 6.07 or Investment permitted by Section 6.04,
(d) indemnification arrangements and employee agreements, compensation
arrangements (including equity-based compensation and reasonable and customary
fees paid to directors) with and reimbursement of expenses of, in each case,
current or former officers and directors, (e) extraordinary retention, bonus or
similar arrangements approved by the Borrower’s board of directors (or a
committee thereof), (f) transactions listed on Schedule 6.06 to the Disclosure
Schedule, (g) the issuance of Equity Interests of the Borrower to any Person,
(h) advances to officers, directors and employees of the Borrower and its
Subsidiaries permitted by Section 6.04(h), and (i) severance arrangements
entered into in the ordinary course of business.

SECTION 6.07. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, except (a) the Borrower may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
common stock, (b) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests, (c) the Borrower may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management, employees or other eligible service providers of the Borrower and
its Subsidiaries, (d) the Borrower may distribute rights pursuant to a
stockholder rights plan or redeem such rights, provided that such redemption is
in accordance with the terms of such stockholder rights plan, (e) the Borrower
may purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from the substantially concurrent issuance of its Equity
Interests, (f) the Borrower may repurchase fractional shares of its Equity
Interests arising out of stock dividends, splits or combinations, business
combinations or conversions of convertible securities, (g) the Borrower may make
Restricted Payments in connection with the retention of Equity Interests in
payment of withholding taxes in connection with equity-based compensation plans,
(h) the Borrower or any Subsidiary may receive or accept the return to the
Borrower or any Subsidiary of Equity Interests of the Borrower or any Subsidiary
constituting a portion of the purchase price consideration in settlement of
indemnification claims, (i) the Borrower or any Subsidiary may make cash
payments in lieu of fractional shares in connection with the conversion of any
Equity Interests or make cash settlement payments upon the exercise of warrants
to purchase its Equity Interest or “net share settle” warrants, (j) payments or
distributions to dissenting stockholders pursuant to applicable law, (k) the
Borrower may enter into, exercise its rights and perform its obligations under
Permitted Call Spread Swap Agreements, (l) the Borrower may prepay, repurchase,
defease, redeem, retire or otherwise acquire for value the Junior Convertible
Debentures and (m) the Borrower and its Subsidiaries may make any other
Restricted Payment so long as, prior to making such Restricted Payment and after
giving effect (including giving effect on a Pro Forma Basis) thereto (i) no
Default or Event of Default has occurred and is continuing and (ii) the Senior
Leverage Ratio is less than or equal to 2.75 to 1.00.

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or

 

78



--------------------------------------------------------------------------------

to make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or assets pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is, or the assets that are, to be
sold and such sale is permitted hereunder, (iii) the foregoing shall not apply
to restrictions and conditions contained in agreements relating to Permitted
Qualifying Indebtedness, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness (or other secured obligations) permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness (or obligations, as the case may be), (v) the foregoing shall not
apply to customary provisions in leases, licenses and other contracts
restricting the assignment, subletting or encumbrance thereof, (vi) the
foregoing shall not apply to restrictions and conditions in any indenture,
agreement, document, instrument or other arrangement relating to the assets or
business of any Subsidiary existing prior to the consummation of a Permitted
Acquisition in which such Subsidiary was acquired (and not created in
contemplation of such Permitted Acquisition), (vii) the foregoing shall not
apply to contractual encumbrances or restrictions in effect as of the Original
Effective Date and set forth on Schedule 6.08 to the Disclosure Letter (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (vii) the foregoing
shall not apply to customary provisions in joint ventures agreements (and other
similar agreements) (provided that such provisions apply only to such joint
venture and to Equity Interests in such joint venture), (viii) the foregoing
shall not apply to customary net worth provisions or similar financial
maintenance provisions contained in real property leases entered into by a
Subsidiary, so long as the Borrower has determined in good faith that such net
worth provisions could not reasonably be expected to impair the ability of the
Borrower and the Subsidiaries to meet their ongoing obligations under the Loan
Documents, (ix) the foregoing shall not apply to restrictions on cash or other
deposits imposed by customers of the Borrower or any Subsidiary under contracts
entered into in the ordinary course of business, and (x) the foregoing shall not
apply to restrictions under any arrangement with any Governmental Authority
imposed on any Foreign Subsidiary in connection with governmental grants,
financial aid, tax holidays or similar benefits or economic interests.

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents (other than the Junior Convertible
Debentures, which may be prepaid, defeased, redeemed, retired, repurchased or
otherwise acquired for value by the Borrower at any time but only so long as,
and solely to the extent that, such prepayment, defeasement, redemption,
retiring, repurchase or other acquisition for value is effected solely with the
net cash proceeds of the issuance by the Borrower of New Convertible Debt
Securities within ten (10) days of such issuance), unless at the time of such
payment, defeasance, purchase, redemption, retirement or acquisition, both
immediately prior to and after giving effect (including giving effect on a Pro
Forma Basis) thereto, (i) no Default or Event of Default has occurred and is
continuing and (ii) the Senior Leverage Ratio is equal to or less than 2.75 to
1.00. Furthermore, the Borrower will not, and will not permit any Subsidiary to,
amend the Subordinated Indebtedness Documents where such amendment, modification
or supplement provides for the following or which has any of the following
effects:

(a) increases the overall principal amount of any such Indebtedness or increases
the amount of any single scheduled installment of principal or interest;

 

79



--------------------------------------------------------------------------------

(b) shortens or accelerates the date upon which any installment of principal or
interest becomes due or adds any additional mandatory redemption provisions;

(c) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

(d) increases the rate of interest accruing on such Indebtedness;

(e) provides for the payment of additional fees or increases existing fees;

(f) amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Borrower or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Borrower or such Subsidiary or which is otherwise materially
adverse to the Borrower, any Subsidiary and/or the Lenders or, in the case of
any such covenant, which places material additional restrictions on the Borrower
or such Subsidiary or which requires the Borrower or such Subsidiary to comply
with more restrictive financial ratios or which requires the Borrower to better
its financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

(g) amends, modifies or adds any affirmative covenant in a manner which (i) when
taken as a whole, is materially adverse to the Borrower, any Subsidiary and/or
the Lenders or (ii) is more onerous than the existing applicable covenant in the
Subordinated Indebtedness Documents or the applicable covenant in this
Agreement.

Notwithstanding the foregoing, this Section 6.09 shall not apply to any
Indebtedness evidenced by Convertible Debt Securities other than, to the extent
set forth above, the Junior Convertible Debentures.

SECTION 6.10. Sale and Leaseback Transactions. The Borrower shall not, nor shall
it permit any Subsidiary to, enter into any Sale and Leaseback Transaction,
other than Sale and Leaseback Transactions in respect of which the net cash
proceeds received in connection therewith does not exceed $50,000,000 in the
aggregate during any fiscal year of the Borrower, determined on a consolidated
basis for the Borrower and its Subsidiaries.

SECTION 6.11. Financial Covenants.

(a) Maximum Total Leverage Ratio. The Borrower will not permit the ratio (the
“Total Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after June 30, 2013, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated basis, to be greater than 3.00 to 1.00 for
any such period; provided that the foregoing maximum Total Leverage Ratio shall
be increased to 4.50 to 1.00 for any such period ending on or after the date the
Borrower completes, and the Administrative Agent has received evidence
reasonably satisfactory to it that the Borrower has completed, a public or
privately placed offering of Convertible Debt Securities by no later then
February 27, 2015 and in an aggregate principal amount of not less than
$1,000,000,000 (the “New Convertible Debt Securities”) and the net cash proceeds
of such Convertible Debt Securities are used to (x) first, prepay, repurchase or
otherwise acquire for value all or a portion, but no less than $250,000,000, of
the outstanding Junior Convertible Debentures at such time and (y) thereafter,
prepay Revolving Borrowings hereunder; provided further that, for purposes of
calculating the Total Leverage Ratio, any outstanding principal amount in
respect of the Junior Convertible Debentures shall be excluded from such
calculation.

 

80



--------------------------------------------------------------------------------

(b) Minimum Interest Coverage Ratio. The Borrower will not permit the ratio (the
“Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after June 30, 2013, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense paid or payable in cash (including without
limitation, any Consolidated Interest Expense in respect of the Junior
Convertible Debentures), in each case for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Borrower and its Subsidiaries on a consolidated basis, to be less than 3.50
to 1.00.

(c) Maximum Senior Leverage Ratio. The Borrower will not permit the ratio (the
“Senior Leverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after March 31, 2015, of (i) Consolidated Senior
Indebtedness to (ii) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Borrower and its Subsidiaries on a consolidated basis, to be greater than
3.00 to 1.00.

SECTION 6.12. Sanctions Laws and Regulations.

(a) The Borrower shall not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity (i) to fund any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding is the subject of any sanctions
under any Sanctions Laws and Regulations, or (ii) in any other manner that would
result in a violation of any Sanctions Laws and Regulations by any party to this
Agreement.

(b) None of the funds or assets of the Borrower that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Designated Persons or countries which are the subject of
sanctions under any Sanctions Laws and Regulations.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any written report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

 

81



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08, 5.09 or 5.10 or in Article VI;

(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after written notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace periods;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (x) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (y) any redemption, repurchase, conversion or
settlement with respect to any Convertible Debt Security pursuant to its terms
unless such redemption, repurchase, conversion or settlement results from a
default thereunder or an event of the type that constitutes an Event of Default
or (z) any early payment requirement or unwinding or termination with respect to
any Permitted Call Spread Swap Agreement;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

82



--------------------------------------------------------------------------------

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not covered by a creditworthy insurer that
has not denied coverage) shall be rendered against the Borrower, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor holding a
judgment in excess of $50,000,000 to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur;

(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or

(o) any action shall be taken by or on behalf of the Borrower or any Subsidiary
to discontinue or to assert the invalidity or unenforceability of any Pledge
Agreement or the valid and perfected first priority security interest in any
Pledged Equity purported to be covered thereby;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.

Any proceeds of Pledged Equity received by the Administrative Agent after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct, such funds shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and the Issuing Bank from the Borrower,
second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrower, third, to pay interest then due and payable on the Loans ratably,
fourth, to prepay principal on the Loans and unreimbursed LC Disbursements and
any other amounts owing with respect to Banking Services Obligations and Swap
Obligations ratably, fifth, to pay an amount to the Administrative Agent equal
to

 

83



--------------------------------------------------------------------------------

one hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations and sixth, to
the payment of any other Obligation due to the Administrative Agent or any
Lender by the Borrower, and seventh, to the Borrower or to whomever shall be
legally entitled thereto. Notwithstanding the foregoing, amounts received from
any Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party. The Administrative Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Obligations.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent, or
(vi) the creation, perfection or priority of Liens on the Pledged Equity or the
existence of the Pledged Equity.

 

84



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor,
subject to the Borrower’s approval (not to be unreasonably withheld or delayed;
provided that no such approval shall be required if an Event of Default has
occurred and is continuing). If no successor shall have (i) been so appointed by
the Required Lenders (and approved by the Borrower) and (ii) accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a lender or assign or otherwise transfer its rights, interests
and obligations hereunder.

 

85



--------------------------------------------------------------------------------

None of the Lenders or other Persons, if any, identified in this Agreement as a
Co-Syndication Agent or Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of such Lenders, those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders or such other Persons shall have or
be deemed to have a fiduciary relationship with any Lender. Each Lender hereby
makes the same acknowledgments with respect to the relevant Lenders and such
other Persons in their respective capacities as Co-Syndication Agents or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Pledge Agreements to which it is a party and to take all
action contemplated by such documents. Each Lender agrees that no Secured Party
(other than the Administrative Agent) shall have the right individually to seek
to realize upon the security granted by any Pledge Agreement, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Pledge Agreements. In the event that any Pledged Equity is hereafter
pledged by any Person as collateral security for the Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such Pledged
Equity in favor of the Administrative Agent on behalf of the Secured Parties.
The Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Pledged Equity (i) as described in Section 9.02(d); (ii) as permitted
by, but only in accordance with, the terms of the applicable Loan Document; or
(iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Pledged Equity pursuant hereto. Upon any sale or transfer of assets
constituting Pledged Equity which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five (5) Business Days’ prior written
request by the Borrower to the Administrative Agent, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Pledged Equity that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of the Borrower or any
Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Pledged Equity.

The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of

 

86



--------------------------------------------------------------------------------

Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by the Borrower or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of the Borrower or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
the Borrower or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by the
Borrower or any Subsidiary and pledged in favor of the Secured Parties in
connection with this Agreement. Notwithstanding the provisions of Section 32 of
the An Act respecting the special powers of legal persons (Québec), JPMorgan
Chase Bank, N.A. as Administrative Agent may acquire and be the holder of any
bond issued by the Borrower or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by the Borrower or any Subsidiary).

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”). Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application be deemed as satisfaction of the corresponding amount of the
Parallel Debt. The parties hereto acknowledge and agree that, for purposes of a
Dutch Pledge, any resignation by the Administrative Agent is not effective until
its rights under the Parallel Debt are assigned to the successor Administrative
Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhänder) and (ii) administer and hold as
fiduciary agent (Treuhänder) any pledge created under a German law governed
Pledge Agreement which is created in favor of any Secured Party or transferred
to any Secured Party due to its accessory nature (Akzessorietät), in each case
in its own name and for the account of the Secured Parties. Each Lender (on
behalf of itself and its affiliated Secured Parties) hereby authorizes the
Administrative Agent to enter as its agent in its name and on its behalf into
any German law governed Pledge Agreement, accept as its agent in its name and on
its behalf any pledge or other creation of any accessory security right in
relation to this Agreement and to agree to and execute on its behalf as its
representative in its name and on its behalf any amendments, supplements and
other alterations to any such Pledge Agreement and to release on behalf of any
such Lender or Secured Party any such Pledge Agreement and any pledge created
under any such Pledge Agreement in accordance with the provisions herein and/or
the provisions in any such Pledge Agreement.

 

87



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 2355 West Chandler Boulevard, Chandler, Arizona
85224, Attention of J. Eric Bjornholt, CFO (Telecopy No. (480) 792-4133;
Telephone No. (480) 792-7804), with a copy to (in the case of a notice of
Default) Wilson Sonsini Goodrich & Rosati, P.C., 900 South Capital of Texas
Highway, Las Cimas IV, Fifth Floor, Austin, Texas 78746, Attention of J. Robert
Suffoletta, Jr., Esq. (Telecopy No. (512) 338-5499; Telephone No.
(512) 338-5400);

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Floor 7,
Chicago, Illinois 60603, Attention of Teresita Siao (Telecopy No. (888)
292-9533; jpm.agency.servicing.4@jpmchase.com) and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency
Services (Telecopy No. 44 207 777 2360; Loan_and_Agency_London@jpmorgan.com),
and in each case with a copy to JPMorgan Chase Bank, N.A., 1301 2nd Avenue,
Floor 25, Seattle, Washington 98101 Attention of Keith Winzenried (Telecopy
No. (208) 298-0693; keith.f.winzenried@jpmorgan.com);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor 7, Chicago, Illinois 60603, Attention of Stacy Slaton
(Telecopy No. (312) 385-7107; stacy.l.slaton@jpmchase.com);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor 7, Chicago, Illinois 60603, Attention of Teresita Siao
(Telecopy No. (888) 292-9533; jpm.agency.servicing.4@jpmchase.com); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

88



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this

 

89



--------------------------------------------------------------------------------

Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or the
percentage with respect to any Class of Lenders in the definition of the term
“Majority in Interest” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Revolving Loans are included on the Original Effective Date), (vi) release all
or substantially all of the Subsidiary Guarantors from their obligations under
the Subsidiary Guaranty other than in accordance with the Loan Documents,
without the written consent of each Lender or (vii) except as provided in clause
(d) of this Section or in any Pledge Agreement, release all or substantially all
of the Pledged Equity without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be (it being
understood that any change to Section 2.22 shall require the consent of the
Administrative Agent, the Issuing Bank and the Swingline Lender).
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Loan Parties party to each
relevant Loan Document (x) to add one or more credit facilities (in addition to
the Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to
this Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, the initial Term Loans, Incremental Term Loans and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.

 

90



--------------------------------------------------------------------------------

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Pledged Equity (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Obligations (other than obligations under any Swap Agreement or Banking
Services Agreement, and other obligations expressly stated to survive such
payment or termination), (ii) constituting property being sold or disposed of if
the Borrower certifies to the Administrative Agent that the sale or disposition
is made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
or (iii) as required to effect any sale or other disposition of such Pledged
Equity in connection with any exercise of remedies of the Administrative Agent
and the Lenders pursuant to Article VII. Any such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Pledged
Equity.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of one primary counsel (and one local counsel in
each applicable jurisdiction) for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the reasonable and documented fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and any

 

91



--------------------------------------------------------------------------------

other Loan Document, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related reasonable
and documented out-of-pocket expenses, including the reasonable and documented
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability of the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Indemnitee or (ii) a material breach in bad faith by
such Indemnitee of its express contractual obligations under the Loan Documents
pursuant to a claim made by the Borrower. This Section 9.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought and after giving effect to
the reallocation provisions of Sections 2.05(c) and 2.06(d)) of such unpaid
amount (it being understood that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

92



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund;

(C) the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan; and

(D) the Swingline Lender; provided that no consent of the Swingline Lender shall
be required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

 

93



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and

 

94



--------------------------------------------------------------------------------

the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment,

 

95



--------------------------------------------------------------------------------

Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective on the Restatement Effective Date.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary Guarantor against any of and
all of the Obligations held by such Lender,

 

96



--------------------------------------------------------------------------------

irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

97



--------------------------------------------------------------------------------

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) on a “need to
know” basis to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) to the extent reasonably
determined by the Administrative Agent, the Issuing Bank and the Lenders to be
necessary under the circumstances, in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from or
on behalf of the Borrower or any of its Subsidiaries relating to their business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower or any of its Subsidiaries (including, without limitation, any
Information received from representatives of the Borrower) and other than
information pertaining to this Agreement routinely provided by arrangers to
industry trade publications, including league table providers, that serve the
lending industry; provided that, in the case of information received from the
Borrower after the Original Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

98



--------------------------------------------------------------------------------

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

SECTION 9.14. Releases of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Material Domestic Subsidiary.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Agreement or any Banking Services Agreement, and other Obligations expressly
stated to survive such payment and termination) shall have been paid in full in
cash, the Commitments shall have been terminated and no Letters of Credit shall
be outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in Pledged Equity which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Pledged Equity, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Pledged Equity to the Administrative Agent
or otherwise deal with such Pledged Equity in accordance with the Administrative
Agent’s instructions.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect

 

99



--------------------------------------------------------------------------------

thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

ARTICLE X

Collection Allocation Mechanism

(a) On the CAM Exchange Date, (i) the Revolving Commitments shall automatically
and without further act be terminated as provided in Article VII, (ii) the
principal amount of each Revolving Loan and LC Disbursement denominated in a
Foreign Currency shall automatically and without any further action required, be
converted into Dollars determined using the Exchange Rates calculated as of the
CAM Exchange Date, equal to the Dollar Amount of such amount and on and after
such date all amounts accruing and owed to any Revolving Lender in respect of
such Obligations shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder and (iii) the Revolving Lenders shall automatically and
without further act be deemed to have made reciprocal purchases of interests in
the Designated Obligations such that, in lieu of the interests of each Revolving
Lender in the particular Designated Obligations that it shall own as of such
date and immediately prior to the CAM Exchange, such Revolving Lender shall own
an interest equal to such Lender’s CAM Percentage in each Designated Obligation.
Each Revolving Lender, each Person acquiring a participation from any Revolving
Lender as contemplated by Section 9.04, and the Borrower hereby consents and
agrees to the CAM Exchange. The Borrower and the Revolving Lenders agree from
time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of the Revolving Lenders after giving effect to the CAM Exchange,
and each Revolving Lender agrees to surrender any promissory notes originally
received by it hereunder to the Administrative Agent against delivery of any

 

100



--------------------------------------------------------------------------------

promissory notes so executed and delivered; provided that the failure of the
Borrower to execute or deliver or of any Revolving Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Revolving
Lenders pro rata in accordance with their respective CAM Percentages (to be
redetermined as of each such date of payment or distribution to the extent
required by paragraph (c) below).

(c) In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement by the Issuing Bank that is not reimbursed by the Borrower, then
(i) each Revolving Lender shall, in accordance with Section 2.06(d), promptly
purchase from the Issuing Bank the Dollar equivalent of a participation in such
LC Disbursement in the amount of such Lender’s Applicable Percentage (after
giving effect to the reallocation provisions of Section 2.06(d)) of such LC
Disbursement (without giving effect to the CAM Exchange), (ii) the
Administrative Agent shall redetermine the CAM Percentages after giving effect
to such LC Disbursement and the purchase of participations therein by the
applicable Lenders, and the Revolving Lenders shall automatically and without
further act be deemed to have made reciprocal purchases of interests in the
Designated Obligations such that each Revolving Lender shall own an interest
equal to such Lender’s CAM Percentage in each of the Designated Obligations and
(iii) in the event distributions shall have been made in accordance with clause
(i) of paragraph (b) above, the Revolving Lenders shall make such payments to
one another in Dollars as shall be necessary in order that the amounts received
by them shall be equal to the amounts they would have received had each LC
Disbursement been outstanding immediately prior to the CAM Exchange. Each such
redetermination shall be binding on each of the Revolving Lenders and their
successors and assigns in respect of the Designated Obligations held by such
Persons and shall be conclusive absent manifest error.

(d) Nothing in this Article shall prohibit the assignment by any Revolving
Lender of interests in some but not all of the Designated Obligations held by it
after giving effect to the CAM Exchange; provided, that in connection with any
such assignment such Lender and its assignee shall enter into an agreement
setting forth their reciprocal rights and obligations in the event of a
redetermination of the CAM Percentages as provided in the immediately preceding
paragraph (c).

****

 

101



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   2018 DOLLAR
TRANCHE
COMMITMENT      2020 DOLLAR
TRANCHE
COMMITMENT      2018
MULTICURRENCY
TRANCHE
COMMITMENT      2020
MULTICURRENCY
TRANCHE
COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 0       $ 0       $ 0       $ 200,000,000   

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 0       $ 0       $ 0       $ 200,000,000   

BANK OF AMERICA, N.A.

   $ 0       $ 0       $ 0       $ 200,000,000   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 0       $ 0       $ 0       $ 200,000,000   

U.S. BANK NATIONAL ASSOCIATION

   $ 0       $ 0       $ 0       $ 200,000,000   

BMO HARRIS BANK, N.A.

   $ 0       $ 0       $ 0       $ 200,000,000   

SUNTRUST BANK

   $ 0       $ 0       $ 0       $ 125,000,000   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 0       $ 0       $ 0       $ 125,000,000   

COMPASS BANK

   $ 0       $ 0       $ 0       $ 125,000,000   

FIFTH THIRD BANK

   $ 0       $ 0       $ 0       $ 125,000,000   

DBS BANK LTD.

   $ 0       $ 0       $ 0       $ 125,000,000   

BRANCH BANKING & TRUST COMPANY

   $ 0       $ 0       $ 0       $ 100,000,000   

CITIZENS BANK, N.A.

   $ 0       $ 0       $ 0       $ 100,000,000   

SUMITOMO MITSUI BANKING CORPORATION

   $ 0       $ 0       $ 80,437,500       $ 0   

PNC BANK, NATIONAL ASSOCIATION

   $ 0       $ 0       $ 61,875,000       $ 0   

NATIONAL BANK OF ARIZONA

   $ 0       $ 0       $ 0       $ 50,000,000   

BOKF, NA D/B/A BANK OF ARIZONA

   $ 0       $ 0       $ 0       $ 50,000,000   

THE NORTHERN TRUST COMPANY

   $ 0       $ 0       $ 0       $ 35,000,000   

ALLIANCE BANK OF ARIZONA, A DIVISION OF WESTERN ALLIANCE BANK

   $ 0       $ 0       $ 20,625,000       $ 0   

BANK OF THE WEST

   $ 0       $ 0       $ 20,625,000       $ 0   

MIDFIRST BANK

   $ 20,625,000       $ 0       $ 0       $ 0   

THE BANK OF EAST ASIA, LIMITED, NEW YORK BRANCH

   $ 20,625,000       $ 0       $ 0       $ 0   

BANKERS TRUST COMPANY

   $ 0       $ 0       $ 16,500,000       $ 0   

CHANG HWA COMMERCIAL BANK, LTD.

   $ 0       $ 0       $ 12,375,000       $ 0   

HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY

   $ 0       $ 0       $ 12,375,000       $ 0   

BANK OF TAIWAN

   $ 0       $ 0       $ 12,375,000       $ 0   

LAND BANK OF TAIWAN, NEW YORK BRANCH

   $ 12,375,000       $ 0       $ 0       $ 0   

MANUFACTURERS BANK

   $ 12,375,000       $ 0       $ 0       $ 0   

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH

   $ 12,375,000       $ 0       $ 0       $ 0   

TAIWAN COOPERATIVE BANK

   $ 12,375,000       $ 0       $ 0       $ 0   

TAIPEI FUBON COMMERCIAL BANK CO., LTD.

   $ 8,250,000       $ 0       $ 0       $ 0   

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

   $ 8,250,000       $ 0       $ 0       $ 0   

TOTAL

   $ 107,250,000       $ 0       $ 237,187,500       $ 2,160,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.   

Assignor:

   ____________________________________ 2.    Assignee:   

____________________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.    Borrower(s):    Microchip Technology Incorporated 4.   
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    The Amended and Restated
Credit Agreement dated as of June 27, 2013, as amended and restated as of
February 4, 2015, among Microchip Technology Incorporated, the Lenders parties
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, as may be
amended, restated, supplemented or otherwise modified from time to time

 

1  Select as applicable.



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Facility Assigned2

  

Aggregate Amount of
Commitment/Loans for all Lenders

   Amount of Commitment/
Loans Assigned      Percentage Assigned of
Commitment/Loans3      $                                              
$                                     %      
$                                               $                               
     %       $                                              
$                                     %   

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By       Title:

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

By       Title:

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Issuing Bank and

Swingline Lender

By       Title:

[Consented to:]4

 

MICROCHIP TECHNOLOGY INCORPORATED By       Title:

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.,
“Multicurrency Tranche Commitment”, “Term Loan Commitment”, etc.).

3  Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic System or delivery of an executed counterpart of a
signature page of this



--------------------------------------------------------------------------------

Assignment and Assumption by any Electronic Signature shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF COUNSEL FOR THE LOAN PARTIES

[ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of June 27, 2013, as amended and restated as of February 4,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Microchip Technology Incorporated (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate amount of certain of the Revolving Commitments
and/or one or more tranches of Incremental Term Loans under the Credit Agreement
by requesting one or more Lenders to increase the amount of its applicable
Revolving Commitments and/or to participate in such a tranche;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its applicable
Revolving Commitment] [and] [participate in a tranche of Incremental Term Loans]
under the Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
[2020 Multicurrency Tranche][2020 Dollar Tranche] Commitment increased by
$[                ], thereby making the aggregate amount of its total [2020
Multicurrency Tranche][2020 Dollar Tranche] Commitments equal to
$[                ]] [and] [participate in a tranche of Incremental Term Loans
with a commitment amount equal to $[                ] with respect thereto].

2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:       Name:   Title:

Accepted and agreed to as of the date first written above:

 

MICROCHIP TECHNOLOGY INCORPORATED By       Name:   Title:

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Amended and Restated Credit Agreement, dated as of June 27, 2013, as amended
and restated as of February 4, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Microchip
Technology Incorporated (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [[2020 Multicurrency Tranche][2020 Dollar
Tranche] Commitment with respect to Revolving Loans of $[                ]]
[and] [a commitment with respect to Incremental Term Loans of
$[                ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                     ]



--------------------------------------------------------------------------------

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:       Name:   Title:

Accepted and agreed to as of the date first written above:

 

MICROCHIP TECHNOLOGY INCORPORATED By       Name:   Title:

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A. as Administrative Agent By       Name:   Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

MICROCHIP TECHNOLOGY INCORPORATED

CREDIT FACILITIES

February 4, 2015

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1. Amendment and Restatement Agreement (the “Amendment and Restatement
Agreement”) by and among Microchip Technology Incorporated, a Delaware
corporation (the “Borrower”), the institutions parties thereto as Lenders and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”), which Amendment and
Restatement Agreement amends and restates the Credit Agreement dated as of
June 27, 2013 by and among the Borrower, the institutions from time to time
parties thereto as Lenders (the “Lenders”) and the Administrative Agent (as
amended and restated by the Amendment and Restatement Agreement, the “Restated
Credit Agreement”), which Restated Credit Agreement evidences a revolving credit
facility to the Borrower from the Revolving Lenders in an initial aggregate
principal amount of $2,504,437,500.

 

ANNEX TO AMENDMENT AND RESTATEMENT AGREEMENT Annex A    —    Restated Credit
Agreement SCHEDULES TO RESTATED CREDIT AGREEMENT Schedule 2.01    —   
Commitments EXHIBITS TO RESTATED CREDIT AGREEMENT Exhibit A    —    Form of
Assignment and Assumption Exhibit B    —    Form of Opinion of Loan Parties’
Counsel Exhibit C    —    Form of Increasing Lender Supplement Exhibit D    —   
Form of Augmenting Lender Supplement Exhibit E    —    List of Closing Documents
Exhibit F    —    Form of Subsidiary Guaranty Exhibit G-1    —    Form of U.S.
Tax Certificate (Non-U.S. Lenders That Are Not Partnerships) Exhibit G-2    —   
Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not Partnerships)

 

1  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Restated Credit Agreement.
Items appearing in bold and italics shall be prepared and/or provided by the
Borrower and/or Borrower’s counsel.



--------------------------------------------------------------------------------

Exhibit G-3    —    Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships) Exhibit G-4    —    Form of U.S. Tax Certificate (Non-U.S. Lenders
That Are Partnerships) Exhibit H-1    —    Form of Borrowing Request Exhibit H-2
   —    Form of Interest Election Request

 

2. Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Restated Credit
Agreement.

 

3. General Reaffirmation and Modification Agreement executed by the Subsidiary
Guarantors (collectively with the Borrower, the “Loan Parties”) in favor of the
Administrative Agent.

B. CORPORATE DOCUMENTS

 

4. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Restated Credit Agreement.

 

5. Good Standing Certificate for each Loan Party from the Secretary of State of
the jurisdiction of its organization.

C. OPINION

 

6. Opinion of Wilson Sonsini Goodrich & Rosati, P.C., counsel for the Loan
Parties.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

 

7. A Certificate signed by the President, a Vice President or a Financial
Officer of the Borrower certifying the following: (i) after giving effect to the
Amendment and Restatement Agreement, the Borrower is in compliance with the
covenants contained in Section 6.11 of the Restated Credit Agreement for the
fiscal quarter ended December 31, 2014, (ii) all of the representations and
warranties of the Borrower set forth in the Credit Agreement are true and
correct and (iii) no Default or Event of Default has occurred and is then
continuing.

 

2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SUBSIDIARY GUARANTY

GUARANTY

THIS GUARANTY (as amended, restated, supplemented or otherwise modified from
time to time, this “Guaranty”) is made as of June 27, 2013, by and among each of
the undersigned (the “Initial Guarantors”) and along with any additional
Subsidiaries of the Borrower which become parties to this Guaranty by executing
a supplement hereto (a “Guaranty Supplement”) in the form attached hereto as
Annex I (such additional Subsidiaries, together with the Initial Guarantors, the
“Guarantors”), in favor of the Administrative Agent, for the ratable benefit of
the Holders of Guaranteed Obligations (as defined below), under the Credit
Agreement referred to below.

WITNESSETH

WHEREAS, Microchip Technology Incorporated, a Delaware corporation (the
“Borrower”), the institutions from time to time parties thereto as lenders (the
“Lenders”), and JPMorgan Chase Bank, N.A., in its capacity as administrative
agent (the “Administrative Agent”), have entered into a certain Amended and
Restated Credit Agreement dated as of June 27, 2013, as amended and restated as
of February 4, 2015 (as the same may be amended, modified, supplemented and/or
restated, and as in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to the Borrower;

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrower;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.

SECTION 2. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants to each Holder of Guaranteed Obligations and the
Administrative Agent as of the date of this Guaranty (which representations and
warranties shall be deemed to have been renewed at the time of the making,
conversion or continuation of any Loan or issuance of any Letter of Credit)
that:

(A) It is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such

 



--------------------------------------------------------------------------------

entity) in good standing under the laws of its jurisdiction of incorporation,
organization or formation and has all requisite corporate, partnership or
limited liability company, as the case may be, authority to conduct its business
in each jurisdiction in which its business is conducted, except to the extent
that the failure to have such authority could not reasonably be expected to have
a Material Adverse Effect.

(B) It (to the extent applicable) has the requisite power and corporate,
partnership or limited liability company, as the case may be, authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

(C) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any applicable law or regulation or
its charter, by-laws or other organizational documents or violate or result in a
default under any indenture, material agreement or other material instrument
binding upon it or its assets, or give rise thereunder to require any payment to
be made by it, or (ii) result in the creation or imposition of any Lien on any
of its assets, other than Liens created under the Pledge Agreements (if
applicable). No consent or approval of, registration or filing with, or any
action by, any Governmental Authority is required to be obtained by it in
connection with the execution, delivery and performance by it of, or the
legality, validity, binding effect or enforceability against it of, this
Guaranty, except such as have been obtained or made and are in full force and
effect.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment, Letter of Credit (other than a Letter of Credit
that has become subject to cash collateralization or other arrangements
reasonably satisfactory to the Administrative Agent), Loan, interest or fees
outstanding under the Credit Agreement or any other amount payable under the
Credit Agreement or any other Guaranteed Obligations (as defined below) shall
remain unpaid, it will, and, if necessary, will enable the Borrower to, fully
comply with those covenants and agreements of the Borrower applicable to such
Guarantor set forth in the Credit Agreement.

SECTION 3. The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to the Borrower pursuant to
the Credit Agreement, (ii) any obligations of the Borrower to reimburse LC
Disbursements (“Reimbursement Obligations”), (iii) all obligations of the
Borrower owing to any Lender or any Affiliate of any Lender under any Swap
Agreement or Banking Services Agreement, (iv) all other amounts payable by the
Borrower or any of its Subsidiaries under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement and the other Loan Documents and
(v) the punctual and faithful performance, keeping, observance, and fulfillment
by the Borrower of all of the agreements, conditions, covenants, and obligations
of the Borrower contained in the Loan Documents (all of the foregoing being
referred to collectively as the “Guaranteed Obligations” and the holders from
time to time of the Guaranteed Obligations being referred to collectively as the
“Holders of Guaranteed Obligations”) (provided,

 

2



--------------------------------------------------------------------------------

however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Guarantor of (or grant of security interest by any Guarantor to
support, as applicable) any Excluded Swap Obligations of such Guarantor for
purposes of determining any obligations of any Guarantor)). Notwithstanding the
foregoing and for the avoidance of doubt, any obligations arising from Permitted
Call Spread Swap Agreements and all other amounts payable under Permitted Call
Spread Swap Agreements shall not constitute Guaranteed Obligations. Upon (x) the
failure by the Borrower or any of its Affiliates, as applicable, to pay
punctually any such amount or perform such obligation, and (y) such failure
continuing beyond any applicable grace or notice and cure period, each of the
Guarantors agrees that it shall forthwith on demand pay such amount or perform
such obligation at the place and in the manner specified in the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or the relevant
Loan Document, as the case may be. Each of the Guarantors hereby agrees that
this Guaranty is an absolute, irrevocable and unconditional guaranty of payment
and is not a guaranty of collection. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

Each of the Guarantors hereby irrevocably and unconditionally agrees, jointly
and severally with the other Guarantors, that if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify the Holders of Guaranteed Obligations immediately
on demand against any cost, loss or liability they incur as a result of the
Borrower or any of its Affiliates not paying any amount which would, but for
such unenforceability, invalidity or illegality, have been payable by such
Guarantor under this Guaranty on the date when it would have been due (but so
that the amount payable by each Guarantor under this indemnity will not exceed
the amount which it would have had to pay under this Guaranty if the amount
claimed had been recoverable on the basis of a guaranty).

SECTION 4. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(B) any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Guaranteed Obligations
guaranteed hereby;

(C) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed

 

3



--------------------------------------------------------------------------------

Obligations or any part thereof, any other guaranties with respect to the
Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(D) any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of the Borrower or any other guarantor of any
of the Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Borrower or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of the Borrower or any other guarantor of
any of the Guaranteed Obligations;

(E) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(F) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by the Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;

(G) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

(H) the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. 101 et seq.) (or any successor
statute, the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code or any other applicable federal, state, provincial, municipal,
local or foreign law relating to such matters;

(I) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters;

(J) the disallowance, under Section 502 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters, of all or any portion of the claims of the Holders of
Guaranteed Obligations or the Administrative Agent for repayment of all or any
part of the Guaranteed Obligations;

(K) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

 

4



--------------------------------------------------------------------------------

(L) any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder except as
provided in Section 5.

SECTION 5. Continuing Guarantee; Discharge Only Upon Payment In Full:
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations (other than obligations under any
Swap Agreement or Banking Services Agreement, and other obligations expressly
stated to survive such payment or termination) shall have been paid in full in
cash and the Commitments and all Letters of Credit issued under the Credit
Agreement shall have terminated or expired. If at any time any payment of the
principal of or interest on any Loan, any Reimbursement Obligation or any other
amount payable by the Borrower or any other party under the Credit Agreement,
any Swap Agreement, any Banking Services Agreement or any other Loan Document
(including a payment effected through a right of setoff) is rescinded, or is or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise (including pursuant to any
settlement entered into by a Holder of Guaranteed Obligations in its
discretion), each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time. The parties hereto acknowledge and agree that each of the Guaranteed
Obligations shall be due and payable in the same currency as such Guaranteed
Obligation is denominated, but if currency control or exchange regulations are
imposed in the country which issues such currency with the result that such
currency (the “Original Currency”) no longer exists or the relevant Guarantor is
not able to make payment in such Original Currency, then all payments to be made
by such Guarantor hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of payment) of
such payment due, it being the intention of the parties hereto that each
Guarantor takes all risks of the imposition of any such currency control or
exchange regulations.

SECTION 6. General Waivers; Additional Waivers.

(A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.

(B) Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives to the fullest extent permitted by law:

(i) any right it may have to revoke this Guaranty as to future indebtedness
arising under the Loan Documents;

(ii) (a) notice of acceptance hereof; (b) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of the Borrower or
of any other

 

5



--------------------------------------------------------------------------------

fact that might increase such Guarantor’s risk hereunder; (e) notice of
presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

(iii) its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any collateral provided by the other Guarantors, or any
third party; and each Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and paid) of the other
Guarantors or by reason of the cessation from any cause whatsoever of the
liability of the other Guarantors in respect thereof;

(iv) (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Holders of
Guaranteed Obligations’ rights or remedies against the other Guarantors; the
alteration by the Administrative Agent and the other Holders of Guaranteed
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Guaranteed Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ intervention or
omission; or the acceptance by the Administrative Agent and the other Holders of
Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Guaranteed Obligations; or (b) any election by the Administrative
Agent and the other Holders of Guaranteed Obligations under the Bankruptcy Code
or any other applicable federal, state, provincial, municipal, local or foreign
law relating to such matters, as now and hereafter in effect (or any successor
statute), to limit the amount of, or any collateral securing, its claim against
the Guarantors.

SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A) Subordination of Subrogation. Until the Guaranteed Obligations (other than
obligations under any Swap Agreement or Banking Services Agreement, and other
obligations expressly stated to survive such payment) have been paid in full in
cash, the Guarantors (i) shall

 

6



--------------------------------------------------------------------------------

have no right of subrogation with respect to such Guaranteed Obligations,
(ii) waive any right to enforce any remedy which the Holders of Guaranteed
Obligations, the Issuing Bank or the Administrative Agent now have or may
hereafter have against the Borrower, any endorser or any guarantor of all or any
part of the Guaranteed Obligations or any other Person, and (iii) waive any
benefit of, and any right to participate in, any security or collateral given to
the Holders of Guaranteed Obligations, the Issuing Bank and the Administrative
Agent to secure the payment or performance of all or any part of the Guaranteed
Obligations or any other liability of the Borrower to the Holders of Guaranteed
Obligations or the Issuing Bank. Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the payment in full
in cash of the Guaranteed Obligations (other than obligations under any Swap
Agreement or Banking Services Agreement, and other obligations expressly stated
to survive such payment) and (B) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
(other than obligations under any Swap Agreement or Banking Services Agreement,
and other obligations expressly stated to survive such payment) are paid in full
in cash. Each Guarantor acknowledges and agrees that this subordination is
intended to benefit the Administrative Agent and the other Holders of Guaranteed
Obligations and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the other Holders of Guaranteed Obligations and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 7(A).

(B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations (other than obligations under any Swap
Agreement or Banking Services Agreement, and other obligations expressly stated
to survive such payment); provided that, as long as no Event of Default has
occurred and is continuing, such Guarantor may receive payments of principal and
interest from any Obligor with respect to Intercompany Indebtedness.
Notwithstanding any right of any Guarantor to ask, demand, sue for, take or
receive any payment from any Obligor, all rights, liens and security interests
of such Guarantor, whether now or hereafter arising and howsoever existing, in
any assets of any other Obligor shall be and are subordinated to the rights of
the Holders of Guaranteed Obligations and the Administrative Agent in those
assets. No Guarantor shall have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the Guaranteed Obligations shall have been fully paid and
satisfied (in cash) (other than obligations under any Swap Agreement or Banking
Services Agreement, and other obligations expressly stated to survive such
payment) and all financing arrangements pursuant to any Loan Document have been
terminated. If all or any part of the assets of any Obligor, or the proceeds
thereof, are subject to any distribution, division or application to the
creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor

 

7



--------------------------------------------------------------------------------

(“Intercompany Indebtedness”) shall be paid or delivered directly to the
Administrative Agent for application on any of the Guaranteed Obligations, due
or to become due, until such Guaranteed Obligations (other than obligations
under any Swap Agreement or Banking Services Agreement, and other obligations
expressly stated to survive such payment) shall have first been fully paid and
satisfied (in cash). Should any payment, distribution, security or instrument or
proceeds thereof be received by the applicable Guarantor upon or with respect to
the Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Guaranteed Obligations (other than obligations under
any Swap Agreement or Banking Services Agreement, and other obligations
expressly stated to survive such payment) and the termination of all financing
arrangements pursuant to any Loan Document among the Borrower and the Holders of
Guaranteed Obligations, such Guarantor shall receive and hold the same in trust,
as trustee, for the benefit of the Holders of Guaranteed Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Guaranteed Obligations, in precisely the form received (except for
the endorsement or assignment of the Guarantor where necessary), for application
to any of the Guaranteed Obligations, due or not due, and, until so delivered,
the same shall be held in trust by the Guarantor as the property of the Holders
of Guaranteed Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than
obligations under any Swap Agreement or Banking Services Agreement, and other
obligations expressly stated to survive such payment) have been paid in full (in
cash) and satisfied and all financing arrangements pursuant to any Loan Document
among the Borrower and the Holders of Guaranteed Obligations have been
terminated, except as otherwise permitted by the Credit Agreement, no Guarantor
will assign or transfer to any Person (other than the Administrative Agent) any
claim any such Guarantor has or may have against any Obligor.

SECTION 8. Contribution with Respect to Guaranteed Obligations.

(A) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations (other than
obligations under any Swap Agreement or Banking Services Agreement, and other
obligations expressly stated to survive such payment) satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
payment in full in cash of the Guaranteed Obligations (other than obligations
under any Swap Agreement or Banking Services Agreement, and other obligations
expressly stated to survive such payment) and termination of the Credit
Agreement, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

(B) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 

8



--------------------------------------------------------------------------------

(C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E) The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full payment of the Guaranteed
Obligations in cash (other than obligations under any Swap Agreement or Banking
Services Agreement, and other obligations expressly stated to survive such
payment) and the termination of the Credit Agreement.

SECTION 9. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under the Credit Agreement, any Swap Agreement,
any Banking Services Agreement or any other Loan Document is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document shall
nonetheless be payable by each of the Guarantors hereunder forthwith on demand
by the Administrative Agent.

SECTION 10. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article IX of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of the Borrower at the address of the
Borrower set forth in the Credit Agreement or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Article IX.

SECTION 11. No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Swap Agreement, any Banking
Services Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

SECTION 12. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that, subject to the
terms of the Credit Agreement, no Guarantor shall have any right to assign its
rights or obligations hereunder without the consent of the Administrative Agent,
and any such assignment in violation of this Section 12 shall be null and void
(provided further that nothing contained in this Section shall prohibit or
otherwise restrict any merger, sale or other transfer permitted by Section 6.03
of the Credit Agreement); and in the event of an assignment of any amounts
payable under the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or the other Loan Documents in accordance with the respective terms
thereof, the rights hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness. This Guaranty shall be
binding upon each of the Guarantors and their respective successors and assigns.

 

9



--------------------------------------------------------------------------------

SECTION 13. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Guaranty
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent.

SECTION 14. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 15. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.

(A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE CITY OF NEW YORK.

(B) WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM (OTHER THAN ANY COMPULSORY COUNTERCLAIM) RELATED TO THIS GUARANTY
OR THE TRANSACTIONS CONTEMPLATED HEREBY IN SUCH ACTION.

(C) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

SECTION 16. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation

 

10



--------------------------------------------------------------------------------

arises, this Guaranty shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Guaranty.

SECTION 17. Taxes, Expenses of Enforcement, Etc.

(A) Taxes.

(i) Each payment by any Guarantor hereunder or under any promissory note or
application for a Letter of Credit shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Guarantor
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Guarantor may so withhold and shall timely
pay the full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law. To the extent such withheld Taxes are
Indemnified Taxes, then the amount payable by the Guarantor shall be increased
as necessary so that, net of such withholding (including such withholding of
Indemnified Taxes applicable to additional amounts payable under this Section),
the applicable Recipient receives the amount it would have received had no such
withholding been made.

(ii) In addition, such Guarantor making a payment hereunder or under any
promissory note or application for a Letter of Credit shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(iii) As soon as practicable after any payment of Indemnified Taxes by any
Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(iv) The Guarantors shall jointly and severally indemnify each Recipient for any
Indemnified Taxes that are paid or payable by such Recipient in connection with
any Loan Document (including amounts payable under this Section 17(A)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 17(A) shall be
paid within ten (10) days after the Recipient delivers to any Guarantor a
certificate stating the amount of any Indemnified Taxes so payable by such
Recipient. Such certificate shall be conclusive of the amount so payable absent
manifest error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent. In the case of any Lender making a claim under this
Section 17(A) on behalf of any of its beneficial owners, an indemnity payment
under this Section 17(A) shall be due only to the extent that such Lender is
able to establish that, with respect to the applicable Indemnified Taxes, such
beneficial owners supplied to the applicable Persons such properly completed and
executed documentation necessary to claim any applicable exemption from, or
reduction of, such Indemnified Taxes.

(v) By accepting the benefits hereof, each Lender agrees that it will comply
with Section 2.17(f) of the Credit Agreement.

(B) Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable costs and out-of-pocket expenses (including attorneys’ fees) paid or
incurred by the Administrative

 

11



--------------------------------------------------------------------------------

Agent or any other Holder of Guaranteed Obligations in connection with the
collection and enforcement of amounts due under the Loan Documents, including
without limitation this Guaranty.

SECTION 18. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) may,
without notice to any Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply in accordance with
the terms of the Credit Agreement toward the payment of all or any part of the
Guaranteed Obligations (i) any indebtedness due or to become due from such
Holder of Guaranteed Obligations or the Administrative Agent to any Guarantor,
and (ii) any moneys, credits or other property belonging to any Guarantor, at
any time held by or coming into the possession of such Holder of Guaranteed
Obligations (including the Administrative Agent) or any of their respective
affiliates.

SECTION 19. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrower and any
and all endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Guaranteed
Obligations (including the Administrative Agent) shall have any duty to advise
such Guarantor of information known to any of them regarding such condition or
any such circumstances. In the event any Holder of Guaranteed Obligations
(including the Administrative Agent), in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Holder of Guaranteed Obligations (including the Administrative Agent) shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Holder of
Guaranteed Obligations (including the Administrative Agent), pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

SECTION 20. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 21. Merger. This Guaranty, together with the Loan Documents, represents
the final agreement of each of the Guarantors with respect to the matters
contained herein and may not be contradicted by evidence of prior or
contemporaneous agreements, or subsequent oral agreements, between the Guarantor
and any Holder of Guaranteed Obligations (including the Administrative Agent).

SECTION 22. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

SECTION 23. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in

 

12



--------------------------------------------------------------------------------

respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.

SECTION 24. Termination of Guaranty. The obligations of any Guarantor under this
Guaranty shall automatically terminate in accordance with Section 9.14 of the
Credit Agreement.

SECTION 25. Counterparts. This Guaranty may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Guaranty by the Guarantors by Electronic System or
delivery of an executed counterpart of a signature page of this Guaranty by any
Electronic Signature shall be effective as delivery of a manually executed
counterpart of this Guaranty.

SECTION 26. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Specified Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 26 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 26 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 26 shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s Guaranteed Obligations in accordance with the terms hereof and the
other Loan Documents. Each Qualified ECP Guarantor intends that this Section 26
constitute, and this Section 26 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used
herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

Remainder of Page Intentionally Blank.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

[GUARANTORS] By:       Name:   Title:

 

14



--------------------------------------------------------------------------------

Acknowledged and Agreed

as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:       Name:   Title:

 

15



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Guaranty (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”) made as of June 27, 2013,
by and among [GUARANTORS TO COME] (the “Initial Guarantors” and along with any
additional Subsidiaries of the Borrower, which become parties thereto and
together with the undersigned, the “Guarantors”) in favor of the Administrative
Agent, for the ratable benefit of the Holders of Guaranteed Obligations, under
the Credit Agreement. Capitalized terms used herein and not defined herein shall
have the meanings given to them in the Guaranty. By its execution below, the
undersigned [NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited
liability company] (the “New Guarantor”), agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto. By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 2 of the Guaranty are true and correct in all
respects as of the date hereof.

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this          day of                     ,
20    .

 

[NAME OF NEW GUARANTOR] By:     Its:  

 

16



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 27, 2013, as amended and restated as of February 4, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Microchip Technology Incorporated (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 27, 2013, as amended and restated as of February 4, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Microchip Technology Incorporated (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non- U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 27, 2013, as amended and restated as of February 4, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Microchip Technology Incorporated (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of its partners/members claiming the portfolio interest exemption. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
and (2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 27, 2013, as amended and restated as of February 4, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Microchip Technology Incorporated (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                          , 20[    ]

 



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [                    ]

Facsimile: [                    ]]6

With a copy to:

[                    ]

[                    ]

Attention: [            ]

Facsimile: [            ]

Re: Microchip Technology Incorporated

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 27, 2013, as amended and restated as of February 4, 2015 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Microchip Technology Incorporated (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing requested
hereby:

 

1. The requested Borrowing is in respect of [the [2018][2020] Multicurrency
Tranche Commitment][[2018][2020] Dollar Tranche Commitment][the Term Loan
Commitment].

 

2. Aggregate principal amount of Borrowing:7                     

 

3. Date of Borrowing (which shall be a Business Day):                     

 

4. Type of Borrowing ((x) ABR or Eurocurrency and (y) Dollar Tranche Revolving
Borrowing, Multicurrency Tranche Revolving Borrowing or Term Loan Borrowing):
                    

 

 

6  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

7  Not less than applicable amounts specified in Section 2.02(c).

 



--------------------------------------------------------------------------------

5. Interest Period and the last day thereof (if a Eurocurrency Borrowing):8
                    

 

6. Agreed Currency:                     

 

7. Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent and the Borrower to which proceeds of Borrowing
are to be disbursed:                     

[Signature Page Follows]

 

8  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

-2-



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section 4.02 of the Credit Agreement are satisfied as of the date
hereof.

 

Very truly yours, MICROCHIP TECHNOLOGY INCORPORATED, as the Borrower By:    
Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [                    ]

Facsimile: ([        ]) [        ]-[            ]]1

Re: Microchip Technology Incorporated

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 27, 2013, as amended and restated as of February 4, 2015 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Microchip Technology Incorporated (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby gives you
notice pursuant to Section 2.08 of the Credit Agreement that it requests to
convert an existing Borrowing under the Credit Agreement, and in that connection
the Borrower specifies the following information with respect to such conversion
requested hereby:

 

1. List date, Type, Class, principal amount, Agreed Currency and Interest Period
(if applicable) of existing Borrowing:                     

 

2. Aggregate principal amount of resulting Borrowing:                     

 

3. Effective date of interest election (which shall be a Business Day):
                    

 

4. Type of Borrowing ((x) ABR or Eurocurrency and (y) Dollar Tranche Revolving
Borrowing, Multicurrency Tranche Revolving Borrowing or Term Loan Borrowing):
                    

 

5. Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
                    

 

6. Agreed Currency:                     

[Signature Page Follows]

 

 

1  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

2  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

Very truly yours, MICROCHIP TECHNOLOGY INCORPORATED, as Borrower By:     Name:  
Title:  